Exhibit 10.1

 

 

 

 

LOGO [g16352g53f32.jpg]

CREDIT AGREEMENT

dated as of

August 12, 2015

among

FRONTIER COMMUNICATIONS CORPORATION

The LENDERS Party Hereto

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners

BANK OF AMERICA, N.A.

CITIBANK, N.A.

BARCLAYS BANK PLC,

CREDIT SUISSE SECURITIES (USA), LLC,

DEUTSCHE BANK SECURITIES INC.,

MIZUHO BANK, LTD.,

MORGAN STANLEY SENIOR FUNDING INC.,

ROYAL BANK OF CANADA and

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as Co-Syndication Agents

and

MUFG UNION BANK N.A.,

BNP PARIBAS,

GOLDMAN SACHS BANK USA and

TD SECURITIES (USA) LLC

as Co-Documentation Agents

 

 

$1,500,000,000

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS

  



  

SECTION 1.01

 

Defined Terms

     1   

SECTION 1.02

 

Terms Generally

     22   

SECTION 1.03

 

Accounting Terms; GAAP

     22   

ARTICLE II

 

THE CREDITS

  



  

SECTION 2.01

 

The Commitments

     23   

SECTION 2.02

 

Loans and Borrowings

     23   

SECTION 2.03

 

Requests for Borrowings

     23   

SECTION 2.04

 

Funding of Borrowings

     24   

SECTION 2.05

 

Interest Elections

     25   

SECTION 2.06

 

Termination and Reduction of Commitments

     26   

SECTION 2.07

 

Repayment and Amortization of Loans; Evidence of Debt

     26   

SECTION 2.08

 

Prepayment of Loans

     27   

SECTION 2.09

 

Fees

     28   

SECTION 2.10

 

Interest

     29   

SECTION 2.11

 

Alternate Rate of Interest

     29   

SECTION 2.12

 

Increased Costs

     30   

SECTION 2.13

 

Break Funding Payments

     31   

SECTION 2.14

 

Taxes

     31   

SECTION 2.15

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     34   

SECTION 2.16

 

Mitigation Obligations; Replacement of Lenders

     36   

SECTION 2.17

 

Defaulting Lenders

     37   

SECTION 2.18

 

Extensions of Loans

     38   

SECTION 2.19

 

Refinancing Amendments

     39   

SECTION 2.20

 

Loan Repurchases

     41   

SECTION 2.21

 

Increase in Commitments.

     43   

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

  



  

SECTION 3.01

 

Organization; Powers; Governmental Approvals

     44   

SECTION 3.02

 

Financial Statements

     45   

SECTION 3.03

 

No Material Adverse Change

     45   

SECTION 3.04

 

Titles to Properties; Possession Under Leases

     45   

SECTION 3.05

 

Ownership of Subsidiaries

     46   

SECTION 3.06

 

Litigation; Compliance with Laws

     46   

SECTION 3.07

 

Agreements

     46   

SECTION 3.08

 

Federal Reserve Regulations

     46   

SECTION 3.09

 

Investment Company Act

     47   

SECTION 3.10

 

Use of Proceeds

     47   

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 3.11

 

Tax Returns

     47   

SECTION 3.12

 

No Material Misstatements

     47   

SECTION 3.13

 

Employee Benefit Plans

     47   

SECTION 3.14

 

Insurance

     48   

SECTION 3.15

 

Patriot Act; FCPA

     48   

SECTION 3.16

 

Collateral Documents

     48   

SECTION 3.17

 

Solvency

     48   

ARTICLE IV

 

CONDITIONS

  



  

SECTION 4.01

 

Effective Date

     48   

SECTION 4.02

 

Conditions to Borrowing Date

     49   

ARTICLE V

 

AFFIRMATIVE COVENANTS

  



  

SECTION 5.01

 

Existence; Businesses and Properties

     52   

SECTION 5.02

 

Financial Statements, Reports, Etc.

     53   

SECTION 5.03

 

Litigation and Other Notices

     55   

SECTION 5.04

 

Maintaining Records

     55   

SECTION 5.05

 

Use of Proceeds

     55   

SECTION 5.06

 

Collateral Documents

     55   

SECTION 5.07

 

CoBank Equity.

     56   

ARTICLE VI

 

NEGATIVE COVENANTS

  



  

SECTION 6.01

 

Liens; Restrictions on Sales of Receivables

     56   

SECTION 6.02

 

Ownership of the Principal Subsidiaries

     58   

SECTION 6.03

 

Asset Sales

     58   

SECTION 6.04

 

Mergers

     58   

SECTION 6.05

 

Restrictions on Dividends

     59   

SECTION 6.06

 

Transactions with Affiliates

     59   

SECTION 6.07

 

Financial Ratio

     59   

SECTION 6.08

 

Subsidiary Indebtedness

     59   

SECTION 6.09

 

Use of Proceeds; Anti-Corruption Laws; Sanctions

     60   

ARTICLE VII

 

EVENTS OF DEFAULT

  



  

SECTION 7.01

 

Events of Default

     60   

 

-ii-



--------------------------------------------------------------------------------

         Page  

ARTICLE VIII

 

AGENCY

  



  

SECTION 8.01

 

Administrative Agent and Collateral Agent

     63   

SECTION 8.02

 

Bookrunners, Etc.

     66   

SECTION 8.03

 

Collateral and Guaranty Matters; Enforcement.

     67   

ARTICLE IX

 

MISCELLANEOUS

  



  

SECTION 9.01

 

Notices

     67   

SECTION 9.02

 

Waivers; Amendments

     69   

SECTION 9.03

 

Expenses; Indemnity; Damage Waiver

     70   

SECTION 9.04

 

Successors and Assigns

     72   

SECTION 9.05

 

Survival

     75   

SECTION 9.06

 

Counterparts; Integration; Effectiveness; Electronic Execution

     76   

SECTION 9.07

 

Severability

     76   

SECTION 9.08

 

Right of Setoff

     76   

SECTION 9.09

 

Governing Law; Jurisdiction; Etc.

     77   

SECTION 9.10

 

WAIVER OF JURY TRIAL

     77   

SECTION 9.11

 

Headings

     77   

SECTION 9.12

 

Treatment of Certain Information; Confidentiality

     77   

SECTION 9.13

 

USA PATRIOT Act

     78   

 

SCHEDULE 1   –     

Commitments

SCHEDULE 2   –     

Liens

SCHEDULE 3   –     

Subsidiary Indebtedness

EXHIBIT A   –     

Form of Assignment and Assumption

EXHIBIT B   –     

Auction Procedures

EXHIBIT C   –     

Form of Pledge Agreement

EXHIBIT D   –     

Form of Solvency Certificate

EXHIBIT F-1   –     

Form of Non-Bank Tax Certificate (For Foreign Lenders That Are Not Partnerships)

EXHIBIT F-2   –     

Form of Non-Bank Tax Certificate (For Foreign Lenders That Are Partnerships)

EXHIBIT F-3   –     

Form of Non-Bank Tax Certificate (For Foreign Participants That Are Not
Partnerships)

EXHIBIT F-4   –     

Form of Non-Bank Tax Certificate (For Foreign Participants That Are
Partnerships)

 

-iii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of August 12, 2015, between
FRONTIER COMMUNICATIONS CORPORATION, a Delaware corporation (the “Borrower”),
the LENDERS from time to time party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent. All capitalized terms used herein and defined in Article I
are used herein as defined therein.

WHEREAS, the Borrower has requested that the Lenders provide to the Borrower a
delayed draw term loan facility in an aggregate principal amount not to exceed
$1,500,000,000, the proceeds of which are to be used to finance a portion of the
purchase price for the Acquisition and to pay fees, costs and expenses.

NOW, THEREFORE, the Lenders are prepared to extend such credit upon the terms
and conditions hereof, and, accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2011 CoBank Credit Agreement” means the Credit Agreement, dated as of
October 14, 2011, by and among the Borrower, CoBank ACB, as administrative
agent, and the lenders party thereto, together with any term loan facility of
the Borrower that replaces, renews, refinances or refunds the foregoing.

“2014 CoBank Credit Agreement” means the Credit Agreement, dated as of June 2,
2014, by and among the Borrower, CoBank ACB, as administrative agent, and the
lenders party thereto, together with any term loan facility of the Borrower that
replaces, renews, refinances or refunds the foregoing.

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Business” means the wireline business and statewide fiber networks of
Verizon that provide services to residential, commercial and wholesale customers
in California, Texas and Florida, along with certain of Verizon’s FiOS customers
in those states.

“Acquisition” means the acquisition by the Borrower of the Acquired Business.

“Acquired Companies” means Verizon Florida LLC, GTE Southwest Incorporated and
Verizon California Inc.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the greater of (a) (i) an interest rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the LIBO Rate for
such Interest Period multiplied by (ii) the Statutory Reserve Rate for such
Interest Period and (b) 0.00% per annum.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and its successors in such
capacity.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding), but if
such rate shall at any time be less than zero, it shall be deemed to be zero for
purposes of this Agreement. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its Subsidiaries from time to time
primarily concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, (i) at any time prior
to the funding of the Initial Loans on the Borrowing Date (or the funding of any
Incremental Term Loans on the applicable Increase Effective Date), a percentage
equal to a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate Commitments of all Lenders and (ii) at any
time after the funding of the Initial Loans on the Borrowing Date (or the
funding of any Incremental Term Loans on the applicable Increase Effective
Date), a percentage equal to a fraction the numerator of which is such Lender’s
outstanding principal amount of Loans and the denominator of which is the
aggregate outstanding principal amount of the Loans of all Lenders; provided
that, in the case of Section 2.17 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Commitment or outstanding principal amount of Loans (as
applicable) shall be disregarded in the calculation. If the Commitments have
terminated or expired without the funding of the Initial Loans (or the
Incremental Term Loans), the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or any
ABR Loan, as the case may be, the applicable rate per annum set forth below
under the caption “Applicable Rate for Eurodollar Loans” or “Applicable Rate for
ABR Loans,” as the case may be, based upon the Leverage Ratio applicable on such
date:

 

Pricing

Level

  

Leverage Ratio

   Applicable Rate
for ABR Loans     Applicable Rate
for Eurodollar
Loans  

1

   < 2.50:1.00      0.75 %      1.75 % 

2

   ³ 2.50:1.00 but < 3.00:1.00      1.00 %      2.00 % 

3

   ³ 3.00:1.00 but < 3.50:1.00      1.25 %      2.25 % 

4

   ³ 3.50.00:1.00 but < 4.00:1.00      1.50 %      2.50 % 

5

   ³ 4.00:1.00      1.75 %      2.75 % 

 

-2-



--------------------------------------------------------------------------------

For purposes of the foregoing:

(i) if at any time the Borrower fails to deliver any financial statements
required under Section 5.02 on or before the date such financial statements are
due, Pricing Level 5 shall be deemed applicable for the period commencing three
(3) Business Days after the required date of delivery of such financial
statements and ending on the date that is three (3) Business Days after such
financial statements, together with the corresponding compliance certificate
required by Section 5.02(c), are actually delivered, after which the Pricing
Level shall be determined in accordance with the table above as applicable; and

(ii) adjustments, if any, to the Pricing Level then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable financial statements required under Section 5.02 and corresponding
compliance certificate required by Section 5.02(c) (it being understood and
agreed that each change in Pricing Level shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change).

Notwithstanding the foregoing, during the period beginning on the Borrowing Date
and ending on the date of delivery of the applicable financials for the first
full fiscal quarter ending after the Borrowing Date, the Applicable Rate shall
be based on Pricing Level 4, and thereafter, the Applicable Rate shall be
determined in accordance with the preceding table and provisions.

“Asset Exchange” means the exchange or other transfer of telecommunications
assets between or among the Borrower and another Person or other Persons in
connection with which the Borrower would transfer telecommunications assets
and/or other property in consideration of the receipt of telecommunications
assets and/or other property having a fair market value substantially equivalent
to those transferred by the Borrower (as determined in good faith by the board
of directors of the Borrower); provided that the principal value of the assets
being transferred to the Borrower shall be represented by telecommunications
assets.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in substantially the
form of Exhibit A or any other form approved by the Administrative Agent.

“Auction Manager” has the meaning assigned to such term in Section 2.20(a).

“Auction Procedures” means auction procedures with respect to Purchase Offers
set forth in Exhibit B hereto.

“Availability Period” means the period from and including the Effective Date
through (and including) August 6, 2016.

“Bankruptcy Event” means, with respect to any Lender, such Lender becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or

 

-3-



--------------------------------------------------------------------------------

liquidation of its business, appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Lender by a Governmental Authority or instrumentality thereof,
provided that such ownership interest does not result in or provide such Lender
or its direct or indirect parent company with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality), to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Lender.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Borrowing” means (a) all ABR Loans of the same Class made or converted on the
same date or (b) Eurodollar Loans of the same Class that have the same Interest
Period.

“Borrowing Approvals” has the meaning assigned to such term in Section 3.01(d).

“Borrowing Date” means the date on which the Initial Loans are funded upon the
satisfaction (or waiver in accordance with Section 9.02) of the conditions
specified in Section 4.02.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a borrowing, a continuation or
conversion of or into, or the Interest Period for, a Eurodollar Borrowing, or to
a notice by the Borrower with respect to any such borrowing, payment,
prepayment, continuation, conversion, or Interest Period, that is also a day on
which dealings in Dollar deposits are carried out in the London interbank
market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

A “Change in Control” shall be deemed to have occurred if (a) any Person or
group (within the meaning of Rule 13d-5 of the SEC as in effect on the Effective
Date) shall own directly or indirectly, beneficially or of record, shares
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Borrower; or (b) a majority of
the seats (other than vacant seats) on the board of directors of the Borrower
shall at any time have been occupied by Persons who were neither (i) nominated
by the board of directors or the management of the Borrower, nor (ii) approved
or appointed by directors so nominated.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for

 

-4-



--------------------------------------------------------------------------------

purposes of Section 2.12(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case relating to Basel III, shall in the case of each of
the foregoing clauses (i) and (ii), be deemed to be a “Change in Law,”
regardless of the date enacted, adopted, issued or implemented.

“Class,” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Loans or Other
Loans, and (b) any Commitment, refers to whether such Commitment is in respect
of a commitment to make Initial Loans or Other Loans. Other Loans that have
different terms and conditions (together with the Commitments in respect
thereof) from the Initial Loans or from other Other Loans shall be construed to
be in separate and distinct Classes.

“Code” means the Internal Revenue Code of 1986, as amended.

“CoBank” means CoBank, ACB, a federally chartered instrumentality of the United
States.

“CoBank Equities” has the meaning specified in Section 5.07.

“Collateral” means all the “Collateral” and “Pledged Collateral” (or equivalent
terms) as defined in any Collateral Document and any and all other property, now
existing or hereafter acquired, that may at any time be or become subject (or
purported to be subject) to a security interest or Lien to secure the Secured
Obligations.

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Secured Parties hereunder and its successors in such
capacity.

“Collateral Documents” means, collectively, the Pledge Agreement, the
Intercreditor Agreements (if any) and all other agreements, instruments and
documents executed in connection with this Agreement that are intended to
create, perfect or evidence Liens to secure the Secured Obligations, including,
without limitation, all other security agreements, pledge agreements, loan
agreements, notes, guarantees, pledges, powers of attorney, consents,
assignments, contracts, fee letters, notices, financing statements and all other
written matter whether heretofore, now or hereafter executed by the Borrower or
any of its Subsidiaries and delivered to the Administrative Agent.

“Collateral Requirement” means the requirement that the Administrative Agent
shall have received (or, in the case of clause (b), the Collateral Agent):

(a) a duly executed and delivered counterpart of the Pledge Agreement from
Frontier Communications ILEC and acknowledgment thereof by the Borrower and
Frontier North;

(b) the certificates or instruments evidencing the issued and outstanding equity
interests of Frontier North and, to the extent required by the applicable
Collateral Document, all certificates, agreements, acknowledgments or
instruments representing, evidencing or acknowledging the Collateral accompanied
by instruments of transfer and stock powers undated and endorsed in blank;

 

-5-



--------------------------------------------------------------------------------

(c) UCC financing statements in appropriate form for filing under the UCC and
such other documents reasonably requested by the Administrative Agent as may be
necessary or appropriate or, in the opinion of the Administrative Agent,
desirable to perfect the Liens created or purported to be created by the
Collateral Documents; and

(d) the Collateral Agent shall have a valid and perfected first priority
(subject to Liens permitted hereunder) security interest, for the benefit of the
Secured Parties, in (i) on the Borrowing Date and at all times thereafter, all
issued and outstanding equity interests of Frontier North and the other Pledged
Collateral and (ii) after the Borrowing Date, all other assets that are required
from time to time to be subject to a Lien securing the Obligations pursuant to
the terms of this Agreement, in any such case, except to the extent such
security interest has been released in accordance with the terms of this
Agreement or the applicable Collateral Document(s).

“Commitment” shall mean, with respect to any Lender, such Lender’s Initial Term
Loan Commitment and/or any Incremental Term Loan Commitment of such Lender, in
each case as the same may be reduced or terminated in accordance with the terms
hereof.

“Companies” has the meaning assigned to such term in Section 5.02(a).

“Consolidated EBITDA” means, with respect to the Borrower and its Subsidiaries
for any period, the sum of (i) operating income for such period, plus (ii) to
the extent resulting in reductions in such operating income for such period,
(a) depreciation and amortization expense for such period and (b) the amount of
non-cash charges for such period, plus (iii) charges for severance,
restructuring and acquisition (including acquisition integration) costs, plus
(iv) cost savings, operating expense reductions, other operating improvements
and initiatives and synergies related to any Material Transaction that are
(a) permitted under Regulation S-X of the SEC or (b) projected by a Financial
Officer in good faith to be reasonably anticipated to be realizable within
eighteen (18) months of the date of such Material Transaction (which will be
added to Consolidated EBITDA as so projected until fully realized, and
calculated on a Pro Forma Basis, as though such cost savings, operating expense
reductions, other operating improvements and initiatives and synergies had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions; provided that, with respect to
this clause (iv)(b), such cost savings, operating expense reductions, other
operating improvements and initiatives or synergies are reasonably identifiable
and factually supportable (in the good faith determination of a Financial
Officer of the Borrower); provided, further, that the aggregate amount of cost
savings, operating expense reductions, other operating improvements and
initiatives and synergies related to any Material Transaction added back
pursuant to this clause (iv)(b) or the definition of Pro Forma Basis (that are
not permitted under Regulation S-X of the SEC) in any period of four consecutive
fiscal quarters shall not exceed 15% of Consolidated EBITDA with respect to
add-backs in connection with Material Transactions other than the Acquisition
and shall not exceed 20% of Consolidated EBITDA with respect to add-backs in
connection with the Acquisition; provided that, for the avoidance of doubt, the
aggregate amount of all such add-backs in any period of four consecutive fiscal
quarters shall not exceed 20% of Consolidated EBITDA, in each case for this
clause (iv)(b) calculated prior to giving effect to such add-backs added back
pursuant to this clause (iv)(b) for such period, minus (v) to the extent
resulting in increases in such operating income for such period, the non-cash
gains for such period, all determined on a consolidated basis in accordance with
GAAP. For any period of calculation, “Consolidated EBITDA” shall be calculated
on a Pro Forma Basis.

 

-6-



--------------------------------------------------------------------------------

As used in this definition, “Material Transaction” means any acquisition or
disposition outside the ordinary course of business of any property or assets
that (x) constitute assets comprising all or substantially all of an operating
unit of a business or equity interests of a Person representing a majority of
the ordinary voting power or economic interests in such Person that are
represented by all its outstanding capital stock and (y) involves aggregate
consideration in excess of $50,000,000.

“Consolidated Net Worth” means, as at any date of determination, the
consolidated stockholders’ equity of the Borrower and its consolidated
Subsidiaries, including redeemable preferred securities where the redemption
date occurs after the Latest Maturity Date, mandatorily redeemable convertible
or exchangeable preferred securities, mandatorily convertible or exchangeable
Indebtedness (or Indebtedness subject to mandatory forward purchase contracts
for equity or similar securities) and minority equity interests in other
persons, as determined on a consolidated basis in conformity with GAAP
consistently applied.

“Consolidated Tangible Assets” means, for any Person, total assets of such
Person and its consolidated Subsidiaries, determined on a consolidated basis,
less goodwill, patents, trademarks and other assets classified as intangible
assets in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debt Obligations” has the meaning assigned to such term in the Purchase
Agreement.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Default” means any event or condition which, upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

“Defaulting Lender” means any Lender (a) that (i) in the case of the Initial
Loans, has failed to fund any portion of its Initial Loans on the Business Day
required to be funded by it hereunder and (ii) in the case of Other Loans, has
failed to fund any portion of its Other Loans within two (2) Business Days of
the date required to be funded by it hereunder, unless, in each case, such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of Lender’s good faith determination that a condition
precedent to funding (specifically identified and supported by facts) has not
been satisfied, (b) that has notified the Borrower, the Administrative Agent or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement, (c) that has failed, within three Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans, unless such
failure is the result of a good faith determination that a condition precedent
to funding (specifically identified and supported by facts) has not been
satisfied, (d) that has otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount (other than a de minimis amount) required
to be paid by it hereunder within three Business Days of the date when due,
unless the subject of a good faith dispute or (e) if a Bankruptcy Event has
occurred with respect to such Lender (or any holding company parent of such
Lender).

 

-7-



--------------------------------------------------------------------------------

“Disclosed Matters” means any event, circumstance, condition or other matter
disclosed in the reports and other documents furnished to or filed with the SEC
by the Borrower and that are publicly available on or prior to the Effective
Date.

“Dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means August 12, 2015.

“Environmental Laws” means all national, federal, state, provincial, municipal
or local laws, statutes, ordinances, orders, judgments, decrees, injunctions,
writs, policies and guidelines (having the force of law), directives, approvals,
notices, rules and regulations and other applicable laws relating to
environmental or occupational health and safety matters, including those
relating to the Release or threatened Release of Specified Substances and to the
generation, use, storage or transportation of Specified Substances, each as in
effect as of the date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated and the rulings issued thereunder.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” within the meaning of Section 4001(b)(1) of ERISA.

“ERISA Termination Event” means (i) a “Reportable Event” described in
Section 4043 of ERISA (other than a “Reportable Event” not subject to the
provision for 30-day notice to the PBGC under such regulations), or (ii) the
withdrawal of the Borrower or any of its ERISA Affiliates from a Plan during a
plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, or (iii) the filing of a notice of intent to
terminate a Plan or the treatment of a Plan amendment as a termination under
Section 4041 of ERISA, or (iv) the institution of proceeding to terminate a Plan
by the PBGC or (v) any other event or condition which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan.

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder or under any other Loan Document, (a) Taxes imposed on
or measured by such recipient’s net income (however denominated), and franchise
Taxes imposed on it (in lieu of net income Taxes), by a jurisdiction (or any
political subdivision thereof) as a result of such recipient being organized or
having its principal office or, in the case of any Lender, its applicable
lending office in such jurisdiction, (b) any Tax in the nature of the branch
profits tax under Section 884(a) of the Code that is imposed by any jurisdiction
described in clause (a), (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.16(b)), any U.S.
federal withholding Tax that is imposed on amounts payable to such Foreign
Lender pursuant to any Law in effect at the time such Lender becomes a party
hereto (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any) was entitled, immediately prior to the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 2.14(a), (d) Taxes attributable to a Lender or other recipient’s failure
to comply with Section 2.14(e), and (e) any U.S. federal withholding Taxes
imposed under FATCA.

 

-8-



--------------------------------------------------------------------------------

“Existing Credit Agreements” means the Revolving Credit Facility, the 2011
CoBank Credit Agreement and the 2014 CoBank Credit Agreement.

“Extended Loan” has the meaning assigned to such term in Section 2.18(a).

“Extending Lender” has the meaning assigned to such term in Section 2.18(a).

“Extension” has the meaning assigned to such term in 2.18(a).

“Extension Amendment” has the meaning assigned to such term in Section 2.18(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code (provided that such Code Section is
substantively comparable and not materially more onerous to comply with, as
compared to the current version).

“FCPA” means the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” of any Person means the President, Chief Financial Officer,
Chief Executive Officer, Vice President - Finance, Executive Vice President,
Chief Accounting Officer, Treasurer or Controller of such Person. Any document
delivered hereunder that is signed by a Financial Officer shall be conclusively
presumed to have been authorized by all necessary corporate or other requisite
organizational action on the part of such Person and such Financial Officer
shall be conclusively presumed to have acted on behalf of such Person. Unless
the context otherwise requires, a reference to a Financial Officer shall be
deemed to be a reference to a Financial Officer of the Borrower.

“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.

“Frontier North” means Frontier North Inc., a Wisconsin corporation.

“Frontier Communications ILEC” means Frontier Communications ILEC Holdings LLC,
a Delaware limited liability company.

“GAAP” means generally accepted accounting principles in the United States of
America.

 

-9-



--------------------------------------------------------------------------------

“Governmental Approval” means any authorization, consent, order, approval,
license, franchise, lease, ruling, tariff, rate, permit, certificate, exemption
of, or filing or registration with, any Governmental Authority.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state, local,
county, provincial or other, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantee” means, as to any Person, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, for
which the guaranteeing Person may be liable pursuant to the terms of its
Guarantee thereof or, if not stated or determinable, the maximum reasonably
anticipated liability of the guaranteeing Person in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranty Agreement” means, collectively, each Guarantee executed and delivered
pursuant to Section 6.08(a).

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

“Increase Effective Date” has the meaning assigned to such term in
Section 2.21(a).

“Increase Joinder” has the meaning assigned to such term in Section 2.21(c).

“Incremental Term Loan” has the meaning assigned to such term in
Section 2.21(c).

“Incremental Term Loan Commitment” has the meaning assigned to such term in
Section 2.21(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind (other than customer deposits made in the ordinary course of business),
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person, (e) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (other than
current trade

 

-10-



--------------------------------------------------------------------------------

payables, expense accruals and deferred compensation items arising, in each
case, in such Person’s ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed; provided that, if such Person has not assumed such obligations,
then the amount of Indebtedness of such Person for purposes of this clause
(f) shall be equal to the lesser of the amount of the obligations of the holder
of such obligations and the fair market value of the assets of such Person that
secure such obligations, (g) all Capital Lease Obligations of such Person,
(h) all obligations of such Person in respect of Swap Contracts (except to the
extent such obligations are used as a bona fide hedge of other Indebtedness of
such Person); provided that the amount of such obligations shall be deemed to be
the net termination obligations of such Person thereunder calculated as if such
Swap Contracts were terminated on such date of calculation (but such net
termination shall not be less than zero for purposes of this definition),
(i) all obligations of such Person as an account party in respect of letters of
credit and bankers’ acceptances (except to the extent any such obligations are
incurred in support of other obligations constituting Indebtedness of such
Person and other than, to the extent reimbursed if drawn, letters of credit in
support of ordinary course performance obligations), and (j) all Guarantees of
such Person in respect of any of the foregoing; provided that the term
Indebtedness shall not include endorsements for collection or deposit, in either
case in the ordinary course of business.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Initial Loans” means the term loans made by the Lenders to the Borrower on the
Borrowing Date pursuant to Section 2.01.

“Initial Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Loans hereunder pursuant to
Section 2.01, as such commitment may be (i) reduced or terminated from time to
time pursuant to Section 2.06 and (ii) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Commitment is set forth in Schedule 1 or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable. The initial aggregate principal amount of the
Lenders’ Commitments on the Effective Date is $1,500,000,000.

“Intercreditor Agreements” means any Permitted First Lien Intercreditor
Agreement and Permitted Junior Intercreditor Agreement, collectively, in each
case to the extent in effect.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date, and (b) with respect to any Eurodollar Loan, the last day of each Interest
Period therefor and, in the case of any Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at three-month intervals after the first day of such Interest Period.

“Interest Period” means, for any Eurodollar Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar

 

-11-



--------------------------------------------------------------------------------

month that is one, two, three or six months thereafter (or such other period
reasonably satisfactory to the Administrative Agent and each of the Lenders), as
specified in the applicable Borrowing Request or Interest Election Request;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Loan initially shall be the date on which such
Loan is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Loan.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Joint Lead Arrangers” means the entities identified as such on the cover of
this Agreement.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date then in effect on such date of determination.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any governmental authority,
in each case whether or not having the force of law.

“Lenders” means the Persons listed on Schedule 1, any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption and any
Lender of Incremental Term Loans pursuant to Section 2.21, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio of
(a) Total Indebtedness as of such day to (b) Consolidated EBITDA for the four
consecutive fiscal quarters ending on such day.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Association (or any other Person that takes over the administration of such rate
for Dollars) for a period equal in length to such Interest Period as displayed
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall be less

 

-12-



--------------------------------------------------------------------------------

than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; and provided, further, if the LIBO Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”), then the
LIBO Rate shall be the Interpolated Rate; provided that, if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate.”

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge, or security interest in or on such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease, or title retention agreement relating to such asset and (c) in the case
of securities, any purchase option, call, or similar right of a third party with
respect to such securities.

“Loan Documents” means, collectively, this Agreement, the Collateral Documents,
any Guaranty Agreement and each note issued pursuant to Section 2.07(f).

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement including any Loans contemplated by Section 2.21.

“Margin Regulations” means Regulations T, U and X of the Board.

“Material Adverse Effect” means a material adverse effect on the business,
assets, operations, financial condition or results of operations of the Borrower
and the Subsidiaries taken as a whole.

“Material Transaction” has the meaning assigned to such term in the definition
of “Consolidated EBITDA.”

“Maturity Date” means (a) with respect to the Initial Loans, the earlier of
(i) the fifth (5th) anniversary of the Borrowing Date and (ii) March 31, 2021
and (b) with respect to any other Class of Loans, the maturity dates specified
in the applicable Extension Amendment or Refinancing Amendment.

“Maximum Priority Amount” means, at any time, the sum of (a) 10% of the value of
the consolidated total assets of the Borrower and (b) 20% of the sum of the
total consolidated current assets and net property, plant and equipment of the
Borrower, in each case, as shown on, or computed from, the most recent quarterly
or annual consolidated balance sheet of the Borrower delivered by the Borrower
pursuant to Section 5.02(a) or 5.02(b); provided that such calculation shall be
made on a Pro Forma Basis.

“Net Proceeds” means:

(a) 100% of the cash proceeds actually received by the Borrower or any Principal
Subsidiary (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise and including casualty insurance settlements
and condemnation awards, but in each case only as and when received) from any
sale, assignment or other disposition of (x) Collateral or (y) any property or
assets of Frontier North (excluding in the case of this subclause (y), any
proceeds from sales, assignments or other dispositions in the ordinary course of
business or to the extent less than $50,000,000 in the aggregate during any
calendar year (subject to carryover of unused amounts not to exceed an aggregate
of $150,000,000 in any calendar year)), net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and

 

-13-



--------------------------------------------------------------------------------

related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith, (ii) the principal amount of any
Indebtedness (other than Indebtedness under the Loan Documents) that is secured
by a Lien (other than a Lien that ranks pari passu with or is subordinated to
the Liens securing the Obligations) on the asset subject to such sale,
assignment or disposition and that is required to be repaid in connection with
such sale, assignment or disposition, together with any applicable premium,
penalty, interest and breakage costs, (iii) in the case of any sale, assignment
or disposition by a non-wholly owned Principal Subsidiary, the pro rata portion
of the Net Proceeds thereof (calculated without regard to this clause (iii))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a wholly owned Principal Subsidiary as a result
thereof, (iv) taxes paid or reasonably estimated to be payable, directly or
indirectly, as a result thereof (including taxes that are or would be imposed on
the distribution or repatriation of any such Net Proceeds), and (v) the amount
of any reasonable reserve established in accordance with GAAP against any
adjustment to the sale price or any liabilities (other than any taxes deducted
pursuant to clause (i) above) (x) related to any of the applicable assets and
(y) retained by the Borrower or any Principal Subsidiary, including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (provided, however, the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such sale, assignment or
disposition occurring on the date of such reduction); provided that, at the
option of the Borrower, all or any portion of the proceeds from any sale,
assignment or other disposition any property or assets of Frontier North may be
used to acquire, maintain, develop, construct, improve, upgrade or repair
(1) assets of Frontier North or the Borrower or (2) other assets that become
Collateral, in each case within 365 days of such receipt (or, if any such
proceeds are contractually committed during such 365-day period to be so used,
within 545 days of such receipt), and such proceeds shall not constitute Net
Proceeds except to the extent not so used within 365 days of such receipt (or,
if any such proceeds are contractually committed during such 365-day period to
be so used, within 545 days of such receipt) (it being understood that, if any
portion of such proceeds is not so used within the applicable period, such
remaining portion shall constitute Net Proceeds as of the end of such period);
and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any of the Principal Subsidiaries of any Indebtedness incurred in
violation of Section 6.08, net of all taxes paid or reasonably estimated to be
payable, directly or indirectly, as a result thereof and fees (including
investment banking fees, underwriting fees and discounts), commissions, costs
and other expenses, in each case incurred in connection with such incurrence,
issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower shall be disregarded.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

-14-



--------------------------------------------------------------------------------

“Other Loans” means, collectively, (a) Extended Loans, (b) Refinancing Loans and
(c) Incremental Term Loans.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes levies arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document.

“Participant” means any Person to whom a participation is sold as permitted by
clause (d) of Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04(d).

“Patriot Act” has the meaning assigned to such term in Section 9.13.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Permitted First Lien Intercreditor Agreement” means, with respect to any Liens
on Collateral that are intended to be equal and ratable with the Liens securing
the Initial Loans (and other Secured Obligations that are secured by Liens on
the Collateral ranking equally and ratably with the Liens securing the Initial
Loans), one or more intercreditor agreements, each of which shall be in form and
substance reasonably satisfactory to the Administrative Agent. The intercreditor
arrangements set forth in the Pledge Agreement, after execution and delivery
thereof, shall constitute a Permitted First Lien Intercreditor Agreement.

“Permitted Junior Intercreditor Agreement” means, with respect to any Liens on
Collateral that are intended to be junior to any Liens securing the Initial
Loans (and other Secured Obligations that are secured by Liens on the Collateral
ranking equally and ratably with the Liens securing the Initial Loans), one or
more intercreditor agreements, each of which shall be in form and substance
reasonably satisfactory to the Administrative Agent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any pension plan (including a multiemployer plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code which is maintained
for or to which contributions are made for employees of the Borrower or any
ERISA Affiliate.

“Pledge Agreement” means that certain Pledge Agreement, substantially in the
form of Exhibit C or any other form reasonably acceptable to the Administrative
Agent, to be dated as of the Borrowing Date, between Frontier Communications
ILEC and the Collateral Agent, and acknowledged by the Borrower and Frontier
North.

“Pledged Collateral” means all the “Pledged Collateral” as defined in the Pledge
Agreement that is subject to any Lien in favor of the Collateral Agent, for the
benefit of the Secured Parties, pursuant to the Pledge Agreement.

“Prime Rate” means the per annum rate of interest established from time to time
by the Administrative Agent, at its principal office in New York, New York, as
its prime lending rate. Any change in the interest rate resulting from a change
in the Prime Rate shall become effective as of

 

-15-



--------------------------------------------------------------------------------

12:01 a.m. of the Business Day on which each change in the Prime Rate is
announced by the Administrative Agent. The prime lending rate is a reference
rate used by the Administrative Agent in determining interest rates on certain
loans and is not intended to be the lowest rate of interest charged on any
extension of credit to any debtor. The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below its prime lending
rate.

“Principal Subsidiary” means any Subsidiary of the Borrower whose Consolidated
Tangible Assets comprise in excess of 10% of the Consolidated Tangible Assets of
the Borrower and its consolidated Subsidiaries as of the Effective Date or at
any time hereafter.

“Pro Forma Basis” means, as of any date, that such calculation shall give pro
forma effect to all Material Transactions (and the application of the proceeds
from any such asset sale or related debt incurrence or repayment) that have
occurred during the relevant calculation period and during the period
immediately following the applicable date of determination therefor and prior to
or simultaneously with the event for which the calculation is made, including
pro forma adjustments arising out of events which are attributable to a Material
Transaction, including giving effect to those specified in accordance with the
definition of “Consolidated EBITDA,” in each case as in good faith determined by
a Financial Officer of the Borrower, using historical financial statements of
all entities, divisions or lines or assets so acquired or sold and the
consolidated financial statements of the Borrower and/or any of its
Subsidiaries, calculated as if such Material Transaction, and all other Material
Transactions that have been consummated during the relevant period, and any
Indebtedness incurred or repaid in connection therewith, had been consummated
(and the change in Consolidated EBITDA resulting therefrom realized) and
incurred or repaid at the beginning of such period.

Whenever pro forma effect is to be given to a Material Transaction, the pro
forma calculations shall be made in good faith by a Financial Officer of the
Borrower (including adjustments for costs and charges arising out of or related
to the Material Transaction and projected cost savings, operating expense
reductions, other operating improvements and initiatives and synergies resulting
from such Material Transaction that have been or are reasonably anticipated to
be realizable, net of the amount of actual benefits realized during such test
period from such actions), and any such adjustments included in the initial pro
forma calculations shall continue to apply to subsequent calculations, including
during any subsequent periods in which the effects thereof are reasonably
expected to be realizable); provided that (i) no amounts shall be added pursuant
to this paragraph to the extent duplicative of any amounts that are otherwise
added back in computing Consolidated EBITDA for such period and (ii) the amount
of cost savings, operating expense reductions, other operating improvements and
initiatives and synergies that are not in accordance with Regulation S-X of the
SEC shall be subject to the last proviso in clause (iv)(b) of the definition of
Consolidated EBITDA.

“Pro Rata Extension Offer” has the meaning assigned to such term in
Section 2.18(a).

“Public-Sider” means any representative of a Lender that does not want to
receive material non-public information within the meaning of federal and state
securities laws.

“Purchase Agreement” means that certain Securities Purchase Agreement, dated as
of February 5, 2015, between the Borrower and Verizon (as amended, waived or
otherwise modified from time to time to the extent consented to by the Joint
Lead Arrangers (such consent not to be unreasonably withheld, conditioned or
delayed) or in a manner that is not materially adverse to the interests of the
Lenders in their capacities as such) (it being understood and agreed that any
increase or reduction in the purchase price thereunder of up to 10% shall not be
deemed to be materially adverse to interests of the Joint Lead Arrangers or the
Lenders).

 

-16-



--------------------------------------------------------------------------------

“Purchase Offer” has the meaning assigned to such term in Section 2.20(a).

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
Borrowing Date.

“Refinance” means any Indebtedness issued in exchange for, or the net proceeds
of which are used to extend, refinance, renew, replace, defease or refund the
Indebtedness being Refinanced, and “Refinanced” and “Refinancing” shall have
meanings correlative thereto.

“Refinancing Amendment” has the meaning assigned to such term in
Section 2.19(c).

“Refinancing Effective Date” has the meaning assigned to such term in
Section 2.19(a).

“Refinancing Loans” has the meaning assigned to such term in Section 2.19(a).

“Refinancing Notes” means any secured or unsecured notes or loans issued by the
Borrower to Refinance all or any portion of any Loans (or Class of Loans) and/or
replace any Commitments (whether under an indenture, a credit agreement or
otherwise) and the Indebtedness represented thereby (other than any Refinancing
Loans); provided that (a) 100% of the Net Proceeds of such Refinancing Notes are
used to permanently prepay Loans and/or replace Commitments no later than three
(3) Business Days after the date on which such Refinancing Notes are issued or
incurred; (b) the aggregate principal amount (or accreted value, if applicable)
of such Refinancing Notes does not exceed the principal amount (or accreted
value, if applicable) of the aggregate portion of the Loans so prepaid and/or
Commitments so replaced (plus unpaid accrued interest and premium (including
tender premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses); (c) the final maturity date of such Refinancing Notes
is at least ninety-one (91) days after the Maturity Date of the Loans so prepaid
or Commitments so replaced; (d) the Weighted Average Life to Maturity of such
Refinancing Notes is greater than or equal to the Weighted Average Life to
Maturity of the Loans so prepaid; (e) the terms of such Refinancing Notes do not
provide for any scheduled repayment, mandatory redemption or sinking fund
obligations prior to the Maturity Date of the Loans so prepaid (other than
(x) in the case of notes, customary offers to repurchase or mandatory prepayment
provisions upon a change of control, asset sale or event of loss and customary
acceleration rights after an event of default and (y) in the case of loans,
customary amortization and mandatory and voluntary prepayment provisions which
are (when taken as a whole and as determined by the Borrower in good faith)
consistent in all material respects with, or not materially less favorable to
the Borrower and its Subsidiaries than, those applicable to the Initial Loans,
with such Indebtedness to provide that any such mandatory prepayments as a
result of asset sales, events of loss, or excess cash flow, shall be allocated
on a pro rata basis or a less than pro rata basis (but not a greater than pro
rata basis) with the Initial Loans outstanding pursuant to this Agreement);
(f) there shall be no obligor with respect thereto other than the Borrower
(unless such other obligor provides a Guarantee of the Obligations on terms
reasonably acceptable to the Administrative Agent substantially concurrently
with the issuance of such Refinancing Notes); (g) if such Refinancing Notes are
secured, (i) such Refinancing Notes shall not be secured by any assets that do
not constitute Collateral (or become Collateral substantially concurrently with
the issuance of such Refinancing Notes), (ii) the related security agreements
shall be no more favorable in any material respect to the secured party or
parties holding such Refinancing Notes, taken as a whole (determined by the
Borrower in good faith), than the Collateral Documents (except as is otherwise
reasonably acceptable to the Administrative Agent) and (iii) such Refinancing
Notes shall be subject to the provisions of a Permitted First Lien Intercreditor
Agreement or a Permitted Junior Intercreditor Agreement, as applicable (and in
any event shall be subject to a Permitted Junior Intercreditor Agreement if the
Indebtedness being Refinanced is secured on a junior lien basis to any of the
Secured Obligations) and (h) all other terms applicable to such Refinancing
Notes (other than provisions relating to original issue discount, upfront fees,
interest rates and any other pricing

 

-17-



--------------------------------------------------------------------------------

terms (which original issue discount, upfront fees, interest rates and other
pricing terms shall not be subject to the provisions set forth in this clause
(h)) shall (when taken as a whole and as determined by the Borrower in good
faith) be substantially similar to, or not materially less favorable to the
Borrower and its Subsidiaries than, the terms, taken as a whole, applicable to
the Loans so prepaid (except to the extent such covenants and other terms apply
solely to any period after the Latest Maturity Date or are otherwise reasonably
acceptable to the Administrative Agent).

“Register” has the meaning assigned to such term in Section 9.04(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” means any spilling, emitting, discharging, depositing, escaping,
leaching, dumping or other releasing, including the movement of any Specified
Substance through the air, soil, surface water, groundwater or property, and
when used as a verb has a like meaning.

“Required Lenders” means Lenders having more than 50% of the aggregate unpaid
principal amount of the Loans then outstanding and unused Commitments; provided
that the Commitments of any Defaulting Lender shall be disregarded for all
purposes of this definition for so long as such Lender is a Defaulting Lender.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

“Revolving Credit Facility” means that certain Credit Agreement, dated as of
June 2, 2014, among the Borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as administrative agent, and the other parties thereto, together
with any revolving credit facility of the Borrower that replaces, renews,
refinances or refunds the foregoing.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“SEC” means the Securities and Exchange Commission (or any successor thereto).

“Secured Obligations” means all Obligations owing to one or more Secured
Parties.

 

-18-



--------------------------------------------------------------------------------

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (a) each Lender in respect of its Loans, (b) the
Administrative Agent and the Lenders in respect of all other present and future
obligations and liabilities of the Borrower and each Subsidiary of every type
and description arising under or in connection with this Agreement or any other
Loan Document, (c) each Indemnitee under Section 9.03(b) in respect of the
obligations and liabilities of the Borrower to such Person hereunder and under
the other Loan Documents and (d) their respective successors and (in the case of
a Lender, permitted) transferees and assigns.

“Securitization Transaction” means (a) any transfer of accounts receivable or
interests therein (i) to a trust, partnership, corporation or other entity
(other than a Subsidiary), which transfer or pledge is funded by such entity in
whole or in part by the issuance to one or more lenders or investors of
indebtedness or other securities that are to receive payments principally from
the cash flow derived from such accounts receivable or interests in accounts
receivable, or (ii) directly to one or more investors or other purchasers (other
than any Subsidiary), or (b) any transaction in which the Borrower or a
Subsidiary incurs Indebtedness secured principally by Liens on accounts
receivable. The “amount” of any Securitization Transaction shall be deemed at
any time to be (A) in the case of a transaction described in clause (a) of the
preceding sentence, the aggregate uncollected amount of the accounts receivable
transferred pursuant to such Securitization Transaction, net of any such
accounts receivable that have been written off as uncollectible, and (B) in the
case of a transaction described in clause (b) of the preceding sentence, the
aggregate outstanding principal amount of the Indebtedness secured by Liens on
accounts receivable incurred pursuant to such Securitization Transaction.

“Solvency Certificate” means the solvency certificate executed and delivered by
a Financial Officer of the Borrower on the Borrowing Date, substantially in the
Form of Exhibit D or any other form reasonably acceptable to the Administrative
Agent.

“Solvent” means, with respect to any Person or group of Persons, as of any date
of determination:

(a) the fair value of the property of such Person or group of Persons, as
applicable, will be greater than the total amount of liabilities, including
contingent liabilities, of such Person or group, as applicable;

(b) the present fair saleable value of the assets of such Person or group, as
applicable, will be greater than the amount that will be required to pay the
probable liability of such Person or group, as applicable, on the debts of such
Person or Group, as applicable, as such debts become absolute and matured;

(c) the capital of such Person or group, as applicable, is not unreasonably
small in relation to the business of such Person or group, as applicable, as
conducted as of such date of determination and as proposed to be conducted
following such date of determination; and

(d) such Person or group, as applicable, does not intend to incur, or believe
that it will incur, debts, including current obligations, beyond its ability to
pay such debts as they become absolute and matured.

For the purposes of this definition, the amount of any contingent liability at
any time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 

-19-



--------------------------------------------------------------------------------

“Specified Purchase Agreement Representations” means the representations and
warranties made by Verizon with respect to the Acquired Business in the Purchase
Agreement as are material to the interests of the Lenders, but only to the
extent that the Borrower (and any of its Affiliates party to the Purchase
Agreement) has the right to terminate its obligations under the Purchase
Agreement or otherwise decline to consummate the Acquisition without liability
to the Borrower or any such Affiliate as a result of a breach of such
representations and warranties in the Purchase Agreement.

“Specified Representations” means those representations and warranties set forth
in Sections 3.01(a)(i), 3.01(b), 3.01(c)(ii), 3.08, 3.09, 3.15, 3.16 and 3.17.

“Specified Substance” means (i) any chemical, material or substance defined as
or included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous waste,” “restricted hazardous waste”
or “toxic substances” or words of similar import under any applicable
Environmental Laws; (ii) any (A) oil, natural gas, petroleum or petroleum
derived substance, any drilling fluids, produced waters and other wastes
associated with the exploration, development or production of crude oil, natural
gas or geothermal fluid, any flammable substances or explosives, any radioactive
materials, any hazardous wastes or substances, any toxic wastes or substances or
(B) other materials or pollutants that, in the case of both (A) and (B),
(1) pose a hazard to the property of the Borrower or any of its Subsidiaries or
any part thereof or to persons on or about such property or to any other
property that may be affected by the Release of such materials or pollutants
from such property or any part thereof or to persons on or about such other
property or (2) cause such property or such other property to be in violation of
any Environmental Law; (iii) asbestos, urea formaldehyde foam insulation,
toluene, polychlorinated biphenyls and any electrical equipment which contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of fifty parts per million; and (iv) any sound, vibration, heat,
radiation or other form of energy and any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental
Authority.

“Statutory Reserve Rate” means a fraction (expressed as a decimal) the numerator
of which is the number one and the denominator of which is the number one minus
the aggregate of the maximum reserve, liquid asset, fees or similar requirements
(including any marginal, special, emergency or supplemental reserves)
established by any central bank, monetary authority, the Board, the Financial
Conduct Authority, the Prudential Regulation Authority, the European Central
Bank or other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in the applicable currency, expressed in the case
of each such requirement as a decimal. Such reserve, liquid asset, fees or
similar requirements shall include those imposed pursuant to Regulation D of the
Board. Eurodollar Loans shall be deemed to be subject to such reserve, liquid
asset, fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.

“Subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association, or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled, or held by the parent, or (b) which is, at the time any
determination is made, otherwise Controlled by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent. Unless otherwise indicated, all references in this Agreement to
“Subsidiaries” shall be construed as references to Subsidiaries of the Borrower.

 

-20-



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) above, the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as reasonably determined based
upon one or more mid-market or other readily available quotations provided by
any recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of the Borrower and its consolidated Subsidiaries outstanding as of
such date, in the amount and only to the extent that such Indebtedness would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP minus the amount of the cash and cash equivalents of the
Borrower and its consolidated Subsidiaries in excess of $50,000,000 that would
be reflected on such balance sheet.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and the use
of the proceeds thereof.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York; provided that, if
creation, perfection or the effect of perfection or non-perfection or the
priority of any security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
“UCC” shall mean the Uniform Commercial Code (or similar code or statute) as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such creation, perfection, effect of perfection or
non-perfection or priority.

“Verizon” means Verizon Communications, Inc., a Delaware corporation.

 

-21-



--------------------------------------------------------------------------------

“Verizon Acquisition Debt” has the meaning assigned to such term in
Section 6.01.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
extended, supplemented, replaced, renewed, refinanced, refunded, restated or
otherwise modified (subject to any restrictions on the foregoing set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (g) all references herein to times of day shall
be references to New York City time.

SECTION 1.03 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature in the Loan Documents
shall be construed, and all computations and determinations as to accounting or
financial matters pursuant to any Loan Document shall be made and prepared, in
accordance with GAAP as in effect from time to time; provided that (a) the
effects of any changes to FASB ASC 840 after the Effective Date shall be
disregarded, (b) any obligations relating to a lease that was accounted for by
any Person as an operating lease as of the Effective Date and any similar lease
entered into after the Effective Date by such Person shall be accounted for as
obligations relating to an operating lease and not as Capital Lease Obligations
and (c) other than in respect of any change to FASB ASC 840 after the Effective
Date, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Effective Date in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. To enable the ready
and consistent determination of compliance with the covenants set forth in
Article VI, the Borrower will not change the last day of its fiscal year from
December 31, or the last days of the first three fiscal quarters in each of its
fiscal years from March 31, June 30 and September 30, respectively.

 

-22-



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01 The Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make the Initial Loans to the Borrower
in Dollars in a single drawing during the Availability Period in a principal
amount not to exceed such Lender’s Commitment by making immediately available
funds available to the Administrative Agent’s designated account, not later than
the time specified by the Administrative Agent in accordance with
Section 2.04(a). Amounts repaid or prepaid in respect of Loans may not be
reborrowed.

SECTION 2.02 Loans and Borrowings.

(a) Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
respective Commitments. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. The
amounts payable at any time hereunder shall be a separate and independent debt
of the Borrower to each Lender and each Lender shall be entitled to protect and
enforce its rights under this Agreement and the other Loan Documents, and it
shall not be necessary for any other Lender to be joined as an additional party
in any proceedings for such purpose.

(b) Type of Loans. Subject to Section 2.11, each Borrowing shall be comprised
entirely of ABR Loans or of Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $500,000 and not less
than $1,000,000 (or, if less, the entire remaining principal amount of
outstanding Loans under the applicable Class). Borrowings of more than one Type
and Class may be outstanding at the same time; provided that there shall not at
any time be more than a total of ten (10) Eurodollar Borrowings outstanding.

(d) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request (or to elect to convert
to or continue as a Eurodollar Borrowing) any Borrowing if the Interest Period
requested therefor would end after the applicable Maturity Date.

SECTION 2.03 Requests for Borrowings.

(a) Notice by the Borrower. To request a Borrowing, the Borrower shall notify
the Administrative Agent of such request (i) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Borrowing, or (ii) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing (or, in each case, such shorter period as may be agreed to by
the Administrative Agent in consultation with the applicable Lenders). Each such
Borrowing Request shall be irrevocable; provided

 

-23-



--------------------------------------------------------------------------------

that the Borrower may revoke a request for the Borrowing of the Initial Loans on
not more than one occasion due to a delay in the closing of the Acquisition by
delivering a written notice to the Administrative Agent received prior to wiring
of such advance, such revocation to be without premium or penalty (except as
provided in Section 2.13 or any other actual costs incurred by the Lenders or
the Administrative Agent as a result of such rescission).

(b) Content of Borrowing Requests. Each Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(d); and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

(c) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

(d) Failure to Elect. If no election as to the Type of a Borrowing is specified,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, the Borrower shall
be deemed to have selected an Interest Period of one month’s duration.

SECTION 2.04 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by (i) 12:00 noon, New York City time, in the case of a Eurodollar
Borrowing, and (ii) 2:00 p.m., New York City time, in the case of an ABR
Borrowing, in each case to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower agreed between
the Borrower and the Administrative Agent.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to (i) the proposed date of any
Eurodollar Borrowing or (ii) in the case of any proposed ABR Borrowing,
2:00 p.m., New York City time, on the proposed date of such ABR Borrowing, that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on

 

-24-



--------------------------------------------------------------------------------

demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to ABR Loans.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

SECTION 2.05 Interest Elections.

(a) Elections by the Borrower. The Loans comprising each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have the Interest Period specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a Borrowing of a different Type or to continue such Borrowing as a Borrowing
of the same Type and, in the case of a Eurodollar Borrowing, may elect the
Interest Period therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by the time that
a Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such Interest Election Request shall
be irrevocable.

(c) Content of Interest Election Requests. Each Interest Election Request shall
specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

 

-25-



--------------------------------------------------------------------------------

(d) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period therefor, then, unless such
Eurodollar Borrowing is repaid as provided herein, the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period therefor.

SECTION 2.06 Termination and Reduction of Commitments.

(a) Scheduled Termination. Unless previously terminated, the Initial Term Loan
Commitment of each Lender shall terminate on the earlier of (i) the funding of
the Initial Loans on the Borrowing Date and (ii) 3:00 p.m. New York City time on
the date on which the Availability Period expires.

(b) Voluntary Termination or Reduction. The Borrower may at any time terminate
or from time to time reduce the Commitments; provided that (i) each reduction of
such Commitments shall be in an amount that is an integral multiple of
$1,000,000 (or, if less, the remaining amount of any Commitments).

(c) Notice of Voluntary Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section not later than 12:00 noon, New York City
time on the Business Day on which such termination or reduction is to become
effective, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or another
transaction (such as a change of control transaction) or other incurrence of
Indebtedness, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.

(d) Effect of Termination or Reduction. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

SECTION 2.07 Repayment and Amortization of Loans; Evidence of Debt.

(a) Repayment. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of the Lenders the outstanding principal amount
of the Loans on the applicable Maturity Date.

(b) Amortization. The Borrower shall make principal payments on the Loans in
equal installments on each Quarterly Date, commencing with the Quarterly Date of
the first full fiscal

 

-26-



--------------------------------------------------------------------------------

quarter following the Borrowing Date, in an aggregate amount equal to (i) for
the first (1st) through twelfth (12th) full fiscal quarters following the
Borrowing Date, 1.25% of the aggregate principal amount of Loans made on the
Borrowing Date and (ii) for each fiscal quarter thereafter, 2.50% of the
aggregate principal amount of Loans made on the Borrowing Date, in the case of
each of clauses (i) and (ii), per fiscal quarter with final payment to be made
no later than the Maturity Date. In the event that any Other Loans are made, the
Borrower shall repay such Other Loans on the dates and in the amounts set forth
in the related Increase Joinder, Refinancing Amendment or Extension Amendment,
as applicable.

(c) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(d) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records (including the Register maintained pursuant to
Section 9.04(c)) in which it shall record (i) the amount of each Loan made
hereunder, the Type thereof and each Interest Period therefor, (ii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder and (iii) the amount of any sum received
by the Administrative Agent hereunder for account of the Lenders and each
Lender’s share thereof.

(e) Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section (including the Register maintained pursuant
to Section 9.04(c)) shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such records or any error therein shall not
in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(f) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns, in a form approved by the Administrative Agent. Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the payee named therein and
its registered assigns.

SECTION 2.08 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay Loans (or one or more Classes of Loans) in whole or in part, without
premium or penalty, but subject to the break funding payments required by
Section 2.13 and subject to prior notice in accordance with the provisions of
Section 2.08(d); provided that each such prepayment shall be in an amount that
is an integral multiple of $1,000,000 (or, if less, the remaining amount of any
Loan). Any such prepayment made with the proceeds from any issuance or
incurrence of Refinancing Notes or Refinancing Loans shall be made no later than
three (3) Business Days after the date on which such Refinancing Notes or
Refinancing Loans, as the case may be, are issued or incurred.

(b) Beginning on the Borrowing Date, the Borrower shall apply all Net Proceeds
within ten (10) Business Days after receipt thereof to prepay Loans in
accordance with clauses (c) and (d) of Section 2.08.

(c) Except as otherwise provided in any Extension Amendment, Refinancing
Amendment or Increase Joinder and subject to the terms of any Intercreditor
Agreement, mandatory

 

-27-



--------------------------------------------------------------------------------

prepayments pursuant to Section 2.08(b) shall be applied to reduce scheduled
repayments required under Section 2.07(b), first, in direct order to such
scheduled repayments due on the next eight Quarterly Dates occurring following
such prepayment and, second, on a pro rata basis among the repayments remaining
to be made on each other Quarterly Date; provided that any mandatory prepayment
contemplated by Section 2.08(b) may be shared with other creditors that hold
senior Indebtedness of the Borrower or any Subsidiary secured by a Lien on the
Collateral that ranks pari passu with the Liens that secure the Obligations
(solely to the extent a mandatory prepayment, redemption or offer to redeem is
required for such senior Indebtedness pursuant to the applicable financing
agreements governing such senior Indebtedness) so that the Loans and any such
senior secured Indebtedness requiring such prepayment or redemption are prepaid
or redeemed on a pro rata basis. Any prepayments of Loans pursuant to
Section 2.08(a) shall be applied to the remaining installments of the Loans (or
applicable Class(es) of Loans) being prepaid as the Borrower may direct.

(d) The Borrower shall notify the Administrative Agent by telephone (as
confirmed by telecopy) of any prepayment of a Borrowing hereunder (i) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three (3) Business Days before the date of such prepayment, and (ii) in the case
of an ABR Borrowing, not later than 12:00 noon, New York City time, on the date
of such prepayment. Each such notice shall be irrevocable; provided that a
notice of prepayment delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of another credit facility, the closing of a
securities offering or other transaction or (in the case of a prepayment
pursuant to Section 2.08(b)) receipt (or deemed receipt in accordance with the
definition thereof) of Net Proceeds, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
prepayment date) if such condition is not satisfied. Each such notice shall
specify the prepayment date, the Class of Loans to be prepaid, the principal
amount of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing and otherwise in accordance with this Section 2.08. Prepayments shall
be accompanied by accrued interest to the extent required by Section 2.10.

SECTION 2.09 Fees.

(a) Ticking Fee. The Borrower agrees to pay to the Administrative Agent for the
account of each Lender, in respect of such Lender’s Initial Term Loan
Commitment, a ticking fee, which shall accrue at a rate per annum of 0.45% on
the daily amount of such Lender’s Initial Term Loan Commitment during the period
from and including December 11, 2015 to but excluding the date on which such
Initial Term Loan Commitment terminates as provided in Section 2.06. Accrued
ticking fees shall be payable in arrears on the last Business Day of March,
June, September and December during such period and on the date the Initial Term
Loan Commitments terminate, commencing on the first such date to occur after the
ticking fees begin to accrue. All ticking fees shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

 

-28-



--------------------------------------------------------------------------------

(c) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent for distribution, in
the case of ticking fees, to the Lenders entitled thereto. Fees paid shall not
be refundable under any circumstances.

SECTION 2.10 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at a
rate per annum equal to the Alternate Base Rate plus the Applicable Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at a rate per annum equal to the Adjusted LIBO Rate for the Interest
Period for such Borrowing plus the Applicable Rate.

(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due (after giving effect to any applicable grace
period), whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal amounts, 2% per annum
above the interest rate otherwise applicable thereto pursuant to this
Section 2.10 and (ii) in the case of other overdue amounts, 2% plus the
Alternate Base Rate.

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the applicable
Maturity Date; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand; (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Borrowing prior to the
end of the Interest Period therefor, accrued interest on such Borrowing shall be
payable on the effective date of such conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.11 Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their respective Loans included in such Borrowing for such Interest
Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the

 

-29-



--------------------------------------------------------------------------------

circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing (unless prepaid) shall be continued as, or converted to, an
ABR Borrowing upon the expiration of the Interest Period applicable thereto and,
(ii) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.

SECTION 2.12 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate);

(ii) result in any increase in Tax to any Lender (except for Indemnified Taxes
or Other Taxes covered by Section 2.14 and any Excluded Taxes); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or any other amount),
in each case by an amount reasonably deemed by such Lender to be material, then,
upon request of such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitment of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company, if
any, could have achieved but for such Change in Law (taking into consideration
such Lender’s policies and the policies of such Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount due hereunder within 15 days after
receipt of any such certificate.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than 120 days prior to the date that
such Lender notifies the Borrower in writing of the Change in Law giving rise to
such increased costs or

 

-30-



--------------------------------------------------------------------------------

reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 120-day period referred to above shall be extended to
include the period of retroactive effect thereof).

(e) Termination or Assignment. If any Lender shall have delivered a notice or
certificate pursuant to paragraph (c) above, the Borrower shall have the right,
at its own expense, upon notice to such Lender and the Administrative Agent, to
require such Lender to (i) terminate its Commitment or (ii) transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04) all or a portion of its interest, rights and obligations under
this Agreement to another financial institution (which must be reasonably
acceptable to the Administrative Agent) which shall assume such obligations;
provided that (A) no such termination or assignment shall conflict with any law,
rule, or regulation or order of any Governmental Authority and (B) the Borrower
or the assignee, as the case may be, shall pay to the affected Lender in
immediately available funds on the date of such termination or assignment the
principal of and interest accrued to the date of payment on the Loans made by it
hereunder and all other amounts accrued for its account or owed to it hereunder
(including under Section 2.13).

SECTION 2.13 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of the Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified by the Borrower in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
under Section 2.08(d) and is revoked in accordance herewith), or (d) the
assignment as a result of a request by the Borrower pursuant to Section 2.16(b)
or Section 2.12(e) of any Eurodollar Loan other than on the last day of the
Interest Period therefor, then, in any such event, the Borrower shall compensate
each Lender for its loss, cost and expense (excluding lost profits) attributable
to such event. In the case of a Eurodollar Loan, the loss to any Lender
attributable to any such event shall be deemed to include an amount reasonably
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the Interest Period for such Loan (or,
in the case of a failure to borrow, convert or continue, the duration of the
Interest Period that would have resulted from such borrowing, conversion or
continuation) if the interest rate payable on such deposit were equal to the
Adjusted LIBO Rate for such Interest Period, over (ii) the amount of interest
that such Lender would earn on such principal amount for such period if such
Lender were to invest such principal amount for such period at the interest rate
that would be bid by such Lender (or an affiliate of such Lender) for Dollar
deposits from other banks in the eurodollar market at the commencement of such
period. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount due hereunder within 15 days after receipt of
any such certificate.

SECTION 2.14 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Taxes; provided that, if the Borrower
or other applicable withholding agent shall be required by applicable law (as
determined in the good faith discretion of the applicable withholding agent) to
deduct and withhold any Taxes, then the applicable withholding agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax or an Other Tax, then
the sum payable shall be increased by the Borrower as necessary so that after
all required

 

-31-



--------------------------------------------------------------------------------

deductions have been made (including deductions applicable to additional sums
payable under this Section 2.14) each Lender (or, in the case of a payment made
to the Administrative Agent for its own account, the Administrative Agent)
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.

(b) Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes payable by the Administrative Agent or such Lender, as the case may be, on
or with respect to any payment by or on account of any obligation of the
Borrower hereunder or under any other Loan Document and any Other Taxes payable
by the Administrative Agent or such Lender (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.14) and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Lender that is entitled to an exemption from or reduction of any
applicable withholding Tax (including backup withholding Tax) with respect to
any payment under any Loan Document shall deliver to the Borrower and the
Administrative Agent at any time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
as may be prescribed by applicable law or reasonably requested by the Borrower
or the Administrative Agent to permit such payments to be made without such
withholding Tax or at a reduced rate. Each Lender hereby authorizes the
Administrative Agent to deliver to the Borrower and to any successor
Administrative Agent any documentation provided to the Administrative Agent
pursuant to this Section 2.14(e).

Without limiting the generality of the foregoing:

(i) Any Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a party under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent), whichever of the following is applicable:

(I) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable (or any successor forms) claiming eligibility for benefits of an
income tax treaty to which the United States is a party,

(II) duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

 

-32-



--------------------------------------------------------------------------------

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit F-1, or any other form approved by the
Administrative Agent, to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and that no payments in connection with the
Loan Documents are effectively connected with such Foreign Lender’s conduct of a
U.S. trade or business and (y) duly completed copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable (or any successor forms),

(IV) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership, or a participating Lender granting a
typical participation), an Internal Revenue Service Form W-8IMY (or any
successor form), accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E, a certificate
in substantially the form of Exhibit F-2, Exhibit F-3 or Exhibit F-4, as
applicable, Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that, if the Foreign Lender is a partnership (and
not a participating Lender) and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a certificate, in substantially the form of Exhibit F-3, on
behalf of such beneficial owner(s) (in lieu of requiring each beneficial owner
to provide such certificate); and

(V) any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax duly completed
together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made.

(ii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (ii), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(iii) Any Lender that is a “United States person” (within the meaning of
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
party under this Agreement (and from time to time thereafter as prescribed by
applicable law or upon the request of the Borrower or the Administrative Agent),
duly executed and properly completed copies of Internal Revenue Service Form W-9
certifying that it is not subject to U.S. federal backup withholding.

Each Lender shall, whenever a lapse in time or change in such Lender’s
circumstances renders any such forms, certificates or other documentation so
delivered pursuant to this Section 2.14(e) obsolete, expired or inaccurate in
any respect, promptly (1) deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) renewals,

 

-33-



--------------------------------------------------------------------------------

amendments or additional or successor documentation (including any new
documentation reasonable requested by the Borrower or the Administrative Agent),
properly completed and duly executed by such Lender, together with any other
certificate or statement of exemption required in order to confirm or establish
such Lender’s status or that such Lender is entitled to an exemption from or
reduction in any applicable withholding Tax or (2) notify Administrative Agent
and the Borrower of its legal ineligibility to deliver any such forms,
certificates or other documentation.

Notwithstanding any other provision of this Section 2.14(e), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.14, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.14 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that the Borrower, upon the request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section 2.14(f) shall not be construed to require
the Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential in its
reasonable discretion) to the Borrower or any other Person.

(g) For the avoidance of doubt, the term “applicable law” in this Section 2.14
includes FATCA.

SECTION 2.15 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees, or of amounts
payable under Section 2.12, Section 2.13 or Section 2.14, or otherwise), or
under any other Loan Document (except to the extent otherwise provided therein),
prior to 2:00 pm, New York City time, on the date when due, in immediately
available funds, without setoff or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at the address provided pursuant to
Section 9.01, except as otherwise expressly provided in the relevant Loan
Document and except for payments pursuant to Section 2.12, Section 2.13,
Section 2.14 and Section 9.03, which shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder or other action to
be taken by the Borrower hereunder or under any other Loan Document shall be due
on a day that is not a Business Day, the date for payment or action shall be
extended to the next succeeding Business Day and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder or under any other Loan Document (except to
the extent otherwise provided therein) shall be made in Dollars.

(b) Application of Insufficient Payments. Any payments received by the
Administrative Agent (i) not constituting (A) a specific payment of principal,
interest, fees or other sum

 

-34-



--------------------------------------------------------------------------------

payable under the Loan Documents (which shall be applied as specified by the
Borrower), (B) a mandatory prepayment (which shall be applied in accordance with
Section 2.08), or (C) proceeds of any Collateral, or (ii) after an Event of
Default has occurred and is continuing and the Administrative Agent so elects or
the Required Lenders so direct to exercise remedies in accordance with the terms
of the Loan Documents, shall be applied, subject to any applicable Intercreditor
Agreement, (i) first, to pay interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein
(including, without limitation, pursuant to transactions contemplated by
Section 2.18, 2.19, 2.20, 2.21 or 9.04(b)(v)): (i) each Borrowing shall be made
from the Lenders pro rata according to the amounts of their respective
Commitments; (ii) each Borrowing shall be allocated pro rata among the Lenders
according to the amounts of their respective Commitments (in the case of the
making of Loans) or their respective Loans that are to be included in such
Borrowing (in the case of conversions and continuations of Loans); (iii) each
payment or prepayment of principal of Loans by the Borrower shall be made for
account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Loans held by them; and (iv) each payment of interest
on Loans by the Borrower shall be made for account of the Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders.

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (A) notify the Administrative Agent of
such fact and (B) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including, without limitation, pursuant to transactions
contemplated by Section 2.18, 2.19, 2.20 or 9.04(b)(v) and including the
application of funds arising from the existence of a Defaulting Lender) or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section 2.15(d) shall apply, unless pursuant to Section 2.20 or
9.04(b)(v)).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

-35-



--------------------------------------------------------------------------------

(e) Payments by the Borrower; Presumptions by the Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04 or
Section 2.15(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

SECTION 2.16 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires the Borrower to indemnify or pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or Section 2.14, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if the Borrower is required to indemnify or pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.14, or if any Lender becomes a Defaulting Lender, or if
any Lender shall withhold its consent to any amendment, waiver or other
modification to this Agreement or any other Loan Document that requires the
consent of all the Lenders or each affected Lender and that has been consented
to by the Required Lenders, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 9.04), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that:

(i) the Borrower or applicable assignee shall have paid to the Administrative
Agent the assignment fee (if any) specified in Section 9.04;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.13) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

-36-



--------------------------------------------------------------------------------

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 2.16, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any promissory notes
issued in respect of such Lender’s Loans; provided that the failure of any such
Lender to execute an Assignment and Assumption shall not render such assignment
invalid and such assignment shall be recorded in the Register.

SECTION 2.17 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) the Commitments of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 9.02), provided that any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender;

(b) ticking fees shall cease to accrue on any Initial Term Loan Commitment of
such Defaulting Lender pursuant to Section 2.09(a), and any ticking fee accrued
pursuant to Section 2.09(a) with respect to the Initial Term Loan Commitment of
such Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender;

(c) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.15(d) but
excluding Section 2.16(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent, (iii) third, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, (iv) fourth, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and (v) fifth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that, if such payment is (x) a prepayment of the principal amount of
any Loans for which a Defaulting Lender has funded its portion thereof and
(y) made at a time when the representations and warranties of the Borrower set
forth in this Agreement are true and correct in all material respects

 

-37-



--------------------------------------------------------------------------------

and no Default has occurred and is continuing, such payment shall be applied
solely to prepay the Loans of all non-Defaulting Lenders pro rata prior to being
applied to the prepayment of any Loans of any Defaulting Lender.

If the Borrower and the Administrative Agent agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held pro rata by the Lenders in accordance
with their respective Applicable Percentages, whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

SECTION 2.18 Extensions of Loans.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers made from time to time by the Borrower to all Lenders of any
Class of Loans on a pro rata basis (based on the aggregate outstanding Loans of
such Class), and on the same terms to each such Lender (“Pro Rata Extension
Offers”), the Borrower is hereby permitted to consummate transactions with
individual Lenders that agree to such transactions from time to time to extend
the maturity date of such Lender’s Loans of such Class and to otherwise modify
the terms of such Lender’s Loans of such Class pursuant to the terms of the
relevant Pro Rata Extension Offer (including, without limitation, increasing the
interest rate or fees payable in respect of such Lender’s Loans and/or modifying
the amortization schedule in respect of such Lender’s Loans). For the avoidance
of doubt, the reference to “on the same terms” in the preceding sentence shall
mean that all of the Loans of such Class are offered to be extended for the same
amount of time and that the interest rate changes and fees payable with respect
to such extension are the same. Any such extension (an “Extension”) agreed to
between the Borrower and any such Lender (an “Extending Lender”) will be
established under this Agreement by implementing an Other Loan for such Lender
(such extended Loan, an “Extended Loan”). Each Pro Rata Extension Offer shall
specify the date on which the Borrower proposes that the Extended Loan shall be
made, which shall be a date not earlier than five (5) Business Days after the
date on which notice is delivered to the Administrative Agent (or such shorter
period agreed to by the Administrative Agent in its reasonable discretion).

(b) The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an amendment to this Agreement (an “Extension Amendment”)
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the Extended Loans of such Extending Lender. Each Extension
Amendment shall specify the terms of the applicable Extended Loans; provided
that (i) the terms applicable to such Extended Loans (other than provisions
relating to original issue discount, upfront fees, interest rates and any other
pricing terms and, subject to clauses (ii) and (iii) of this proviso, optional
prepayment, mandatory prepayment, amortization or redemption terms or final
maturity date, which shall be as agreed between the Borrower and the Lenders
providing such Extended Loans) shall (when taken as a whole and as determined by
the Borrower in good faith) be substantially similar to, or not materially less
favorable to Borrower than, the terms, taken as a whole, applicable to the
existing Class of Loans being extended (except to the extent such covenants and
other terms apply solely to any period after the Maturity Date then in effect of
the existing Class of Loans being extended or are otherwise reasonably
acceptable to the Administrative Agent), (ii) the final maturity date of any
Extended Loans shall be no earlier than ninety-one (91) days after the Latest
Maturity Date in

 

-38-



--------------------------------------------------------------------------------

effect on the date of incurrence, (iii) the Weighted Average Life to Maturity of
any Extended Loans shall be no shorter than the remaining Weighted Average Life
to Maturity of the Class of Loans to which such offer relates, and (iv) any
Extended Loans may participate on a pro rata basis or a less than pro rata basis
(but not a greater than pro rata basis) than the Initial Loans in any mandatory
prepayment hereunder. Upon the effectiveness of any Extension Amendment, this
Agreement shall be amended without the consent of any other Lenders to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Extended Loans evidenced thereby as provided for in Section 9.02. Any such
deemed amendment may be memorialized in writing by the Administrative Agent with
the Borrower’s consent (not to be unreasonably withheld) and furnished to the
other parties hereto.

(c) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Loan will be automatically designated an Extended Loan. For purposes of
this Agreement and the other Loan Documents, such Extending Lender will be
deemed to have an Other Loan having the terms of such Extended Loan.

(d) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.18), (i) no
Extended Loan is required to be in any minimum amount or any minimum increment,
(ii) any Extending Lender may extend all or any portion of its Loans pursuant to
one or more Pro Rata Extension Offers (subject to applicable proration in the
case of over participation) (including the extension of any Extended Loan),
(iii) there shall be no condition to any Extension of any Loan at any time or
from time to time other than notice to the Administrative Agent of such
Extension and the terms of the Extended Loan implemented thereby, (iv) all
Extended Loans and all obligations in respect thereof shall be Obligations of
the Borrower under this Agreement and the other Loan Documents that rank equally
and ratably in right of security with all other Obligations of the Class being
extended, and (v) there shall be no borrower (other than the Borrowers) and no
guarantors in respect of any such Extended Loans.

(e) Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided, that the Borrower shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including, without limitation, timing, rounding and other
adjustments.

SECTION 2.19 Refinancing Amendments.

(a) Notwithstanding anything to the contrary in this Agreement, the Borrower may
by written notice to the Administrative Agent establish one or more additional
tranches of term loans under this Agreement (such loans, “Refinancing Loans”),
all Net Proceeds of which are used to Refinance in whole or in part any Loans
(or one or more Class(es) of Loans). Each such notice shall specify the
applicable Class(es) of Loans being refinanced and the date (each, a
“Refinancing Effective Date”) on which the Borrower proposes that the
Refinancing Loans shall be made, which shall be a date not earlier than five
(5) Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its sole discretion); provided that:

(i) before and after giving effect to the borrowing of such Refinancing Loans on
the Refinancing Effective Date:

(A) the representations and warranties of Borrower set forth in this Agreement
and the other Loan Documents shall be true and correct in all material respects
(except in the case of any such representations and warranty that expressly
relates to an earlier given date or period, in which case such representation
and warranty shall be true and correct in all material respects as of the
respective earlier date or respective period, as the case may be); and

 

-39-



--------------------------------------------------------------------------------

(B) no Default shall have occurred and be continuing;

(ii) the final maturity date of the Refinancing Loans shall be no earlier than
the 91st day following the Maturity Date of the refinanced Loans;

(iii) the Weighted Average Life to Maturity of such Refinancing Loans shall be
no shorter than the then-remaining Weighted Average Life to Maturity of the
refinanced Loans;

(iv) the aggregate principal amount of the Refinancing Loans shall not exceed
the outstanding principal amount of the refinanced Loans plus amounts used to
pay fees, premiums, costs and expenses (including original issue discount) and
accrued interest associated therewith;

(v) all other terms applicable to such Refinancing Loans (other than provisions
relating to original issue discount, upfront fees, interest rates and any other
pricing terms and optional prepayment, mandatory prepayment, amortization or
redemption terms, which shall be as agreed between the Borrower and the Lenders
providing such Refinancing Loans) shall (when taken as a whole and as determined
by the Borrower in good faith) be substantially similar to, or not materially
less favorable to the Borrower than, the terms (taken as a whole) applicable to
the Loans being refinanced (except to the extent such covenants and other terms
apply solely to any period after the Latest Maturity Date then in effect or are
otherwise reasonably acceptable to the Administrative Agent); provided that any
Refinancing Loans that are unsecured or rank junior in right of security to the
Initial Loans shall not have scheduled amortization commencing prior to the
Latest Maturity Date other than at a nominal rate;

(vi) with respect to Refinancing Loans secured by Liens on the Collateral that
rank junior in right of security to the Initial Loans, such Liens will be
subject to a Permitted Junior Intercreditor Agreement;

(vii) there shall be no borrower (other than the Borrower) and no guarantors in
respect of such Refinancing Loans (unless such other borrower or guarantor
provides a Guarantee of the Obligations on terms reasonably acceptable to the
Administrative Agent substantially concurrently with the making of such
Refinancing Loans);

(viii) Refinancing Loans shall not be secured by any asset of the Borrower and
its Subsidiaries other than the Collateral (or assets that become Collateral
substantially concurrently with the making of such Refinancing Loans); and

(ix) Refinancing Loans may participate on a pro rata basis or on a less than pro
rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments hereunder, as specified in the applicable Refinancing Amendment.

(b) The Borrower may approach any Lender or any other person that would be a
permitted assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Loans; provided, that any Lender offered or approached to provide
all or a portion of the Refinancing Loans may elect or decline, in its sole
discretion, to provide a Refinancing Loan. Any Refinancing Loans made on any
Refinancing Effective Date shall be designated an additional Class of Loans for
all purposes of this Agreement; provided, further, that any Refinancing Loans
may, to the extent provided in the applicable Refinancing Amendment governing
such Refinancing Loans, be designated as an increase in any previously
established Class of Loans made to the Borrower.

 

-40-



--------------------------------------------------------------------------------

(c) The Borrower and each Lender providing the applicable Refinancing Loans
shall execute and deliver to the Administrative Agent an amendment to this
Agreement (a “Refinancing Amendment”) and such other documentation as the
Administrative Agent shall reasonably specify to evidence such Refinancing
Loans. For purposes of this Agreement and the other Loan Documents, if a Lender
is providing a Refinancing Loan, such Lender will be deemed to have an Other
Loan having the terms of such Refinancing Loan. Notwithstanding anything to the
contrary set forth in this Agreement or any other Loan Document (including
without limitation this Section 2.19), (i) no Refinancing Loan is required to be
in any minimum amount or any minimum increment, (ii) there shall be no condition
to any incurrence of any Refinancing Loan at any time or from time to time other
than those set forth in clause (a) above, and (iii) all Refinancing Loans and
all obligations in respect thereof shall be Obligations under this Agreement and
the other Loan Documents that rank equally and ratably in right of security with
the Initial Loans and other Secured Obligations (other than Refinancing Loans
that rank junior in right of security with the Initial Loans, and except to the
extent any such Refinancing Loans are secured by the Collateral on a junior lien
basis in accordance with the provisions above). Upon the effectiveness of any
Refinancing Amendment, this Agreement shall be amended without the consent of
any other Lenders to the extent (but only to the extent) necessary to reflect
the existence and terms of the Refinancing Loans evidenced thereby as provided
for in Section 9.02. Any such deemed amendment may be memorialized in writing by
the Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

SECTION 2.20 Loan Repurchases.

(a) Subject to the terms and conditions set forth or referred to below, the
Borrower may from time to time, at its discretion, conduct modified Dutch
auctions in order to purchase its Loans of one or more Classes (as determined by
the Borrower) (each, a “Purchase Offer”), each such Purchase Offer to be managed
exclusively by the Administrative Agent (or such other financial institution
chosen by the Borrower and reasonably acceptable to the Administrative Agent)
(in such capacity, the “Auction Manager”), so long as the following conditions
are satisfied:

(i) each Purchase Offer shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section 2.20 and the Auction Procedures;

(ii) no Event of Default shall have occurred and be continuing on the date of
the delivery of each notice of an auction and at the time of (and immediately
after giving effect to) the purchase of any Loans in connection with any
Purchase Offer;

(iii) the principal amount (calculated on the face amount thereof) of each and
all Classes of Loans that the Borrower offers to purchase in any such Purchase
Offer shall be no less than $50,000,000 (unless another amount is agreed to by
the Administrative Agent) (across all such Classes);

(iv) the aggregate principal amount (calculated on the face amount thereof) of
all Loans of the applicable Class or Classes so purchased by the Borrower shall
automatically be cancelled and retired by the Borrower on the settlement date of
the relevant purchase (and may not be resold) (without any increase to
Consolidated EBITDA as a result of any gains associated with cancellation of
debt), and in no event shall the Borrower be entitled to any vote hereunder in
connection with such Loans;

 

-41-



--------------------------------------------------------------------------------

(v) no more than one Purchase Offer with respect to any Class may be ongoing at
any one time;

(vi) no Purchase Offer may be made with the proceeds of the Revolving Credit
Facility and at the time of each purchase of Loans through a Purchase Offer,
there must be at least $500,000,000 of unborrowed commitments under the
Revolving Credit Facility; provided that this clause (vi) shall not be
applicable if, immediately after giving effect to the consummation of such
Purchase Offer, all Obligations (other than contingent indemnification
obligations not yet accrued and payable) shall have been paid in full and any
commitment of any Lender hereunder to extend credit to the Borrower shall have
terminated or expired;

(vii) at the time of each purchase of Loans through a Purchase Offer, the
Borrower shall have delivered to the Auction Manager an officer’s certificate of
a Financial Officer certifying as to compliance with the preceding clause (vi);
and

(viii) any Purchase Offer with respect to any Class shall be offered to all
Lenders holding Loans of such Class on a pro rata basis.

(b) The Borrower must terminate any Purchase Offer if it fails to satisfy one or
more of the conditions set forth above which are required to be met at the time
which otherwise would have been the time of purchase of Loans pursuant to such
Purchase Offer. If the Borrower commences any Purchase Offer (and all relevant
requirements set forth above which are required to be satisfied at the time of
the commencement of such Purchase Offer have in fact been satisfied), and if at
such time of commencement the Borrower reasonably believes that all required
conditions set forth above which are required to be satisfied at the time of the
consummation of such Purchase Offer shall be satisfied, then the Borrower shall
have no liability to any Lender for any termination of such Purchase Offer as a
result of its failure to satisfy one or more of the conditions set forth above
which are required to be met at the time which otherwise would have been the
time of consummation of such Purchase Offer, and any such failure shall not
result in any Default or Event of Default hereunder. With respect to all
purchases of Loans of any Class or Classes made by the Borrower pursuant to this
Section 2.20, (x) the Borrower shall pay on the settlement date of each such
purchase all accrued and unpaid interest (except to the extent otherwise set
forth in the relevant offering documents), if any, on the purchased Loans of the
applicable Class or Classes up to the settlement date of such purchase and
(y) such purchases (and the payments made by the Borrower and the cancellation
of the purchased Loans, in each case in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.08 hereof.

(c) The Administrative Agent and the Lenders hereby consent to the Purchase
Offers and the other transactions effected pursuant to and in accordance with
the terms of this Section 2.20; provided, that notwithstanding anything to the
contrary contained herein, no Lender shall have an obligation to participate in
any such Purchase Offer. For the avoidance of doubt, it is understood and agreed
that the provisions of Sections 2.13 and 9.04 will not apply to the purchases of
Loans pursuant to Purchase Offers made pursuant to and in accordance with the
provisions of this Section 2.20. The Auction Manager acting in its capacity as
such hereunder shall be entitled to the benefits of the provisions of Article
VIII and Section 9.03 to the same extent as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Purchase Offer.

 

-42-



--------------------------------------------------------------------------------

SECTION 2.21 Increase in Commitments.

(a) Borrower Request. Borrower may by written notice to the Administrative Agent
elect to request the establishment of one or more new Commitments (each, an
“Incremental Term Loan Commitment”) by an amount not in excess of $250,000,000
in the aggregate and not less than $25,000,000 individually, and in incremental
multiples of $1,000,000 in excess thereof, or equal to the remaining available
balance of the applicable Commitments. Each such notice shall specify (i) the
date (each, an “Increase Effective Date”) on which the Borrower proposes that
the increased or new Commitments shall be effective, which shall be a date not
less than 10 Business Days after the date on which such notice is delivered to
the Administrative Agent and (ii) the identity of each person (which much be a
person to whom Loans are permitted to be assigned pursuant to Section 9.04(b))
to whom the Borrower proposes any portion of such increased or new Commitments
be allocated and the amounts of such allocations; provided that any existing
Lender approached to provide all or a portion of the increased or new
Commitments may elect or decline, in its sole discretion, to provide such
increased or new Commitment.

(b) Conditions. The increased or new Commitments shall become effective, as of
such Increase Effective Date; provided that:

(i) The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03;

(ii) each of the representations and warranties made by the Borrower set forth
in Article III hereof or in any other Loan Document shall be true and correct in
all material respects on and as of Increase Effective Date (except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date, and, to the extent such representations and warranties are
qualified as to materiality, Material Adverse Effect or similar language, such
representations shall be true and correct in all respects); provided, that, in
the case of Incremental Term Loans incurred to make an acquisition permitted to
be made hereunder, such representations and warranties to be made on the
Increase Effective Date shall be limited to the Specified Representations and
the “acquisition agreement representations” (or similar representations)
conformed as appropriate for such transaction;

(iii) no Default (or, in the case of Incremental Term Loans incurred to make an
acquisition permitted hereunder no payment or bankruptcy Event of Default) shall
have occurred and be continuing or would result from the borrowings to be made
on the Increase Effective Date; and

(iv) the Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction.

Notwithstanding the foregoing, in the case of any Incremental Term Loans
requested to be funded on the Borrowing Date, the only conditions to the
effectiveness of the Incremental Term Loan Commitments shall be those set forth
in Section 4.02.

(c) Terms of New Loans and Commitments. The terms and provisions of Loans made
pursuant to the new Commitments (the “Incremental Term Loans”) shall be
identical to the Initial Loans (it being understood that Incremental Term Loans
shall be a part of the Initial Loans).

The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such

 

-43-



--------------------------------------------------------------------------------

increased or new Commitment, in form and substance satisfactory to each of them.
For purposes of this Agreement and the other Loan Documents, if a Lender is
providing an Incremental Term Loan, such Lender will be deemed to have an Other
Loan having the terms of such Incremental Term Loan. The Increase Joinder may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.21. In addition, unless otherwise specifically provided herein, all
references in Loan Documents to Loans shall be deemed, unless the context
otherwise requires, to include references to Incremental Term Loans that are
Loans, made pursuant to this Agreement.

(d) Making of New Term Loans. On any Increase Effective Date on which new
Commitments for Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new Commitment shall make a
Loan to the Borrower in an amount equal to its new Commitment.

(e) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Collateral
Documents, except that the new Loans may be subordinated in right of payment or
the Liens securing the new Loans may be subordinated, in each case, as set forth
in the Increase Joinder. The Loan Parties shall take any actions reasonably
required by the Administrative Agent to ensure and/or demonstrate that the Lien
and security interests granted by the Collateral Documents continue to be
perfected under the UCC or otherwise after giving effect to the establishment of
any such Class of Loans or any such new Commitments.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each of the
Lenders that:

SECTION 3.01 Organization; Powers; Governmental Approvals.

(a) The Borrower and each Principal Subsidiary (i) is duly organized, validly
existing and in good standing (to the extent the concept is applicable in such
jurisdiction) under the laws of the jurisdiction of its organization, (ii) has
all requisite power and authority to own its property and assets and to carry on
its business as now conducted and (iii) is qualified to do business in every
jurisdiction where such qualification is required, except where the failure so
to qualify would not have a Material Adverse Effect.

(b) The Borrower’s execution, delivery and performance of the Loan Documents to
which it is a party are within its corporate powers and have been duly
authorized by all necessary action. Each of the Loan Documents to which the
Borrower is a party constitutes the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms (except
as such enforceability may be limited by (i) applicable bankruptcy,
reorganization, insolvency, moratorium and other laws affecting the rights of
creditors generally, (ii) general principles of equity (regardless of whether
considered in a proceeding in equity or at law), and (iii) requirements of
reasonableness, good faith and fair dealing).

 

-44-



--------------------------------------------------------------------------------

(c) The Borrower’s execution, delivery and performance of the Loan Documents to
which it is a party do not violate or create a default under (i) applicable law,
(ii) its constituent documents, or (iii) any contractual provision binding upon
it, except to the extent (in the case of violations or defaults described under
clauses (i) or (iii)) such violation or default would not reasonably be expected
to result in a Material Adverse Effect and would not have an adverse effect on
the validity, binding effect or enforceability of this Agreement or any other
Loan Documents and would not materially adversely affect any of the rights of
the Administrative Agent or any Lender under or in connection with this
Agreement or any other Loan Documents.

(d) Except for (i) any Governmental Approvals required in connection with the
funding of the Loans (such approvals being “Borrowing Approvals”) and (ii) any
Governmental Approvals the failure to obtain which could not reasonably be
expected to result in a Material Adverse Effect or affect the validity or
enforceability of this Agreement or any other Loan Document, all Governmental
Approvals required in connection with the execution and delivery by the Borrower
of this Agreement and the other Loan Documents to which it is a party and the
performance by the Borrower of its obligations hereunder and thereunder have
been, and, prior to the time of any Borrowing, all Borrowing Approvals will be,
duly obtained, are (or, in the case of Borrowing Approvals, will be) in full
force and effect without having been amended or modified in any manner that may
impair the ability of the Borrower to perform its obligations under this
Agreement, and are not (or, in the case of Borrowing Approvals, will not be) the
subject of any pending appeal, stay or other challenge.

SECTION 3.02 Financial Statements. The Borrower has furnished its most recent
filings with the SEC on Forms 10-K and 10-Q. Such Forms 10-K and 10-Q do not, as
of the dates specified therein or for the periods covered thereby, as
applicable, contain any untrue statement of a material fact or omit to state a
material fact necessary to make any statement therein, in light of the
circumstances under which it was made, not materially misleading as of such
dates or for such periods, as applicable, in light of the circumstances under
which such statements were made. Each of the financial statements in such Forms
10-K and 10-Q has been, and each of the most recent financial statements to be
furnished pursuant to Section 5.02 will be, prepared in accordance with GAAP
applied consistently with prior periods (subject, in the case of any such
unaudited financial statements, to the absence of footnotes and normal year-end
audit adjustments), except as therein noted and except for changes in FASB ASC
840, and fairly presents or will fairly present in all material respects the
consolidated financial position of the Borrower and its Subsidiaries as of the
date thereof and the results of the operations of the Borrower and its
Subsidiaries for the period then ended.

SECTION 3.03 No Material Adverse Change. Since the date of the Borrower’s most
recent financial statements contained in its Annual Report on Form 10-K for the
fiscal year ended December 31, 2014, there has been no material adverse change
in, and there has occurred no event or condition which is likely to result in a
material adverse change in, the financial condition, results of operations,
business, assets or operations of the Borrower and the Subsidiaries taken as a
whole (it being understood that the consummation of an Asset Exchange shall not
constitute such a material adverse change).

SECTION 3.04 Titles to Properties; Possession Under Leases.

(a) To the best of the Borrower’s knowledge, each of the Borrower and the
Principal Subsidiaries has good and marketable title to, or valid leasehold
interests in, or other rights to use or occupy, all its material properties and
assets, except for minor defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes. All such material properties and assets are
free and clear of Liens securing Indebtedness, other than Liens expressly
permitted by Section 6.01.

 

-45-



--------------------------------------------------------------------------------

(b) Each of the Borrower and the Principal Subsidiaries has complied with all
obligations under all material leases to which it is a party and all such leases
are in full force and effect, except where such failure to comply or maintain
such leases in full force and effect would not have a Material Adverse Effect.
Each of the Borrower and the Subsidiaries enjoys peaceful and undisturbed
possession under all such material leases except where such failure would not
have a Material Adverse Effect.

SECTION 3.05 Ownership of Subsidiaries. The Borrower owns, directly or
indirectly, free and clear of any Lien (other than Liens expressly permitted by
Section 6.01 or 6.02), all of the issued and outstanding shares of common stock
of each of the Principal Subsidiaries.

SECTION 3.06 Litigation; Compliance with Laws.

(a) There is no action, suit, or proceeding, or any governmental investigation
or any arbitration, in each case pending or, to the knowledge of the Borrower,
threatened against the Borrower or any of the Subsidiaries or any material
property of any thereof before any court or arbitrator or any governmental or
administrative body, agency, or official which (i) challenges the validity of
this Agreement or any other Loan Document, (ii) may reasonably be expected to
have a material adverse effect on the ability of the Borrower to perform any of
its obligations under this Agreement or any other Loan Document or on the rights
of or benefits available to the Lenders under this Agreement or any other Loan
Document or (iii) except with respect to Disclosed Matters, may reasonably be
expected to have a Material Adverse Effect.

(b) Neither the Borrower nor any of the Subsidiaries is in violation of any law,
rule, or regulation, or in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default could reasonably be expected to result in a Material Adverse Effect.

(c) Except with respect to Disclosed Matters, (i) the Borrower and each of its
Subsidiaries have complied with all Environmental Laws, except to the extent
that failure to so comply is not reasonably likely to have a Material Adverse
Effect, (ii) neither the Borrower nor any of its Subsidiaries has failed to
obtain, maintain or comply with any permit, license or other approval under any
Environmental Law, except where such failure is not reasonably likely to have a
Material Adverse Effect, (iii) neither the Borrower nor any of its Subsidiaries
has received notice of any failure to comply with any Environmental Law or
become subject to any liability under any Environmental Law, except where such
failure or liability is not reasonably likely to have a Material Adverse Effect,
(iv) no facilities of the Borrower or any of its Subsidiaries are used to manage
any Specified Substance in violation of any law, except to the extent that such
violations, individually or in the aggregate, are not reasonably likely to have
a Material Adverse Effect, and (v) the Borrower is aware of no events,
conditions or circumstances involving any Release of a Specified Substance that
is reasonably likely to have a Material Adverse Effect.

SECTION 3.07 Agreements. Neither the Borrower nor any of the Subsidiaries is in
default in any manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.08 Federal Reserve Regulations. No part of the proceeds of the Loans
will be used, whether directly or indirectly, for any purpose which entails a
violation of, or which is inconsistent with, the provisions of the Margin
Regulations.

 

-46-



--------------------------------------------------------------------------------

SECTION 3.09 Investment Company Act. Neither the Borrower nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
as an “investment company” under, the Investment Company Act of 1940.

SECTION 3.10 Use of Proceeds. The Borrower will use the proceeds of (i) the
Loans to (a) finance a portion of the purchase price for the Acquisition and
(b) pay fees, costs and expenses incurred in connection with the financing
contemplated hereby and the consummation of the transactions contemplated by the
Purchase Agreement (including, without limitation, transaction fees and
integration expenses) and (ii) any Incremental Term Loans for the purposes
specified in the Increase Joinder.

SECTION 3.11 Tax Returns. Each of the Borrower and each of the Subsidiaries has
filed or caused to be filed all Federal, state and local and non-U.S. Tax
returns required to have been filed by it and has paid or caused to be paid all
Taxes required to be paid by it (whether or not shown in such Tax returns) and
satisfied all of its withholding Tax obligations, except (i) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Borrower or applicable Subsidiary shall have set aside on its books adequate
reserves in accordance with GAAP or (ii) where such failure to file, pay or
satisfy would not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.12 No Material Misstatements. All information (other than any
projections, estimates, forecasts, other information of a forward-looking nature
and information of a general economic or industry-specific nature) furnished in
writing or formally presented at a general meeting of the Lenders by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the syndication or negotiation of or otherwise pursuant to this Agreement
or any other Loan Document, when taken as a whole (giving effect to all
supplements and updates thereto and the information in the periodic and other
reports of the Borrower filed with the SEC), does not (when furnished) contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein (when taken as a
whole) not materially misleading in light of the circumstances under which such
statements were made; provided that, with respect to any information relating to
the Acquired Business, the foregoing is solely to the Borrower’s actual
knowledge prior to the consummation of the Acquisition.

SECTION 3.13 Employee Benefit Plans.

(a) Each Plan is in compliance with ERISA, except for such noncompliance that
has not resulted, and could not reasonably be expected to result, in a Material
Adverse Effect.

(b) No Plan has an accumulated or waived funding deficiency within the meaning
of Section 412 or Section 418B of the Code and no failure to satisfy the minimum
funding standard under Section 412 of the Code has occurred, whether or not
waived, with respect to any Plan, except for any such deficiency or failure that
has not resulted, and could not reasonably be expected to result, in a Material
Adverse Effect.

(c) No proceedings have been instituted to terminate any Plan, except for such
proceedings where the termination of a Plan has not resulted, and could not
reasonably be expected to result, in a Material Adverse Effect.

(d) Neither the Borrower nor any Subsidiary or ERISA Affiliate has incurred any
liability to or on account of a Plan under ERISA (other than obligations to make
contributions in accordance with such Plan), and no condition exists which
presents a material risk to the Borrower or any Subsidiary of incurring such a
liability, except for such liabilities that have not resulted, and could not
reasonably be expected to result, in a Material Adverse Effect.

 

-47-



--------------------------------------------------------------------------------

SECTION 3.14 Insurance. Each of the Borrower and the Principal Subsidiaries
maintains insurance with financially sound and reputable insurers, or
self-insurance, with respect to its properties and business against loss or
damage of the kind customarily insured against by reputable companies in the
same or similar business and of such types and in such amounts (with such
deductible amounts) as is customary for such companies under similar
circumstances.

SECTION 3.15 Patriot Act; FCPA.

(a) Each of the Borrower and its Subsidiaries is in compliance in all material
respects with the Patriot Act.

(b) Each of the Borrower and its Subsidiaries has implemented and maintains in
effect policies and procedures reasonably designed to achieve compliance by the
Borrower, its Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws, the FCPA and applicable Sanctions, and the
Borrower and its Subsidiaries, and to the knowledge of the Borrower or such
Subsidiary, its respective officers, employees and directors, are in compliance
with Anti-Corruption Laws, the FCPA and applicable Sanctions in all material
respects. None of the Borrower, any Subsidiary or, to the knowledge of the
Borrower or such Subsidiary, any of their respective directors, officers or
employees is a Sanctioned Person. No Borrowing, use of proceeds, or other
transaction contemplated by the Transactions will violate Anti-Corruption Laws,
the FCPA or applicable Sanctions.

SECTION 3.16 Collateral Documents.

The Pledge Agreement is effective to create in favor of the Collateral Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Pledged Collateral described therein. As of the Borrowing Date,
in the case of the issued and outstanding equity interests of Frontier North
described in the Pledge Agreement as of the Borrowing Date, when certificates
representing such equity interests and required to be delivered under the Pledge
Agreement are delivered to the Collateral Agent, and in the case of the other
Collateral described in the Pledge Agreement, when a financing statement in
appropriate form is filed in the office specified in the Pledge Agreement, the
Collateral Agent, for the benefit of the Secured Parties, shall have a fully
perfected Lien (subject to all Liens permitted pursuant to Section 6.01) on, and
security interest in, all right, title and interest of Frontier Communications
ILEC in such Pledged Collateral as security for the Secured Obligations to the
extent perfection of such Lien can be obtained by filing Uniform Commercial Code
financing statements or possession, in each case prior and superior in right to
the Lien of any other Person (except for all Liens permitted pursuant to
Section 6.01).

SECTION 3.17 Solvency. As of the Borrowing Date, immediately after giving effect
to the Transactions and the consummation of the Acquisition, the Borrower and
its Subsidiaries, on a consolidated basis, are Solvent.

ARTICLE IV

CONDITIONS

SECTION 4.01 Effective Date. Each of the following conditions shall be satisfied
on the Effective Date (or waived in accordance with Section 9.02):

(a) Executed Counterparts. The Administrative Agent shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include electronic transmission of a signed
signature page to this Agreement) that such party has signed a counterpart of
this Agreement.

 

-48-



--------------------------------------------------------------------------------

(b) Opinion of General Counsel to the Borrower. The Administrative Agent shall
have received a favorable written opinion (addressed to the Administrative Agent
and the Lenders and dated the Effective Date) of Mark D. Nielsen, Esq., General
Counsel to the Borrower, covering such matters relating to the Borrower and this
Agreement as the Administrative Agent shall reasonably request (and the Borrower
hereby instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent).

(c) Opinion of Special New York Counsel to the Borrower. The Administrative
Agent shall have received a favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of Skadden,
Arps, Slate, Meagher & Flom LLP, special New York Counsel to the Borrower,
covering such matters relating to the Borrower and this Agreement as the
Administrative Agent shall reasonably request (and the Borrower hereby instructs
such counsel to deliver such opinion to the Lenders and the Administrative
Agent).

(d) Corporate Documents. The Administrative Agent shall have received (i) a
recently dated certificate as to the good standing of the Borrower under the
laws of its jurisdiction of incorporation, and (ii) a certificate of the
secretary or assistant secretary of the Borrower certifying (x) that attached
thereto are true and complete copies of (1) the certificate of incorporation of
the Borrower, and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation, (2) the
bylaws of the Borrower as in effect on the Effective Date, and (3) the
resolutions of the board of directors of the Borrower, authorizing the
borrowings contemplated hereunder, the execution, delivery and performance of
this Agreement and the other Loan Documents to which the Borrower is
contemplated to be a party, and (y) as to the incumbency and genuineness of the
signature of each officer of the Borrower executing Loan Documents.

(e) Fees. The Administrative Agent and the Joint Lead Arrangers shall have
received payment of all fees as the Borrower shall have agreed to pay on or
prior to the Effective Date to the Administrative Agent or any Joint Lead
Arranger in connection herewith, including the reasonable and documented fees
and expenses of Cahill Gordon & Reindel LLP, special New York counsel to
JPMorgan Chase Bank, N.A., in connection with the negotiation, preparation,
execution and delivery of this Agreement and the other Loan Documents (to the
extent that statements in reasonable detail for such fees and expenses have been
delivered to the Borrower at least two (2) Business Days prior to the Effective
Date).

(f) Patriot Act. The Administrative Agent shall have received, at least three
(3) Business Days prior to the Effective Date, all documentation and other
information with respect to the Borrower that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act, that has
been requested at least ten (10) Business Days prior to the Effective Date.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02 Conditions to Borrowing Date. Notwithstanding anything in this
Agreement or any other Loan Document to the contrary, the obligation of each
Lender to make any Initial

 

-49-



--------------------------------------------------------------------------------

Loan hereunder during the Availability Period shall be subject only to the
occurrence of the Effective Date and the satisfaction (or waiver in accordance
with Section 9.02) of the conditions set forth below:

(a) Borrowing Date Collateral Requirement.

(i) The Administrative Agent shall have received a duly executed and delivered
counterpart of the Pledge Agreement from Frontier Communications ILEC and
acknowledgment thereof by the Borrower and Frontier North;

(ii) the Collateral Agent shall have received all certificates or instruments
evidencing the issued and outstanding equity interests of Frontier North,
accompanied by stock powers undated and endorsed in blank (or arrangements
reasonably satisfactory to the Administrative Agent and the Collateral Agent
shall have been made for the foregoing);

(iii) the Administrative Agent shall have received a UCC financing statement
identifying Frontier Communications ILEC as the debtor and the Collateral Agent
as the secured party, in appropriate form for filing under the UCC (it being
understood that any such filing shall not be a condition to the Borrowing Date);

(iv) the Administrative Agent shall have received the results of recent UCC, tax
and judgment Lien searches with respect to the Borrower, Frontier Communications
ILEC and Frontier North, and such searches shall reveal no Liens except for
Liens permitted hereunder or to be discharged on the Borrowing Date (or with
respect to which arrangements reasonably satisfactory to the Administrative
Agent shall have been made to discharge such Liens); and

(v) the Collateral Agent shall have a valid and perfected security interest, for
the benefit of the Secured Parties, in the Pledged Collateral pursuant to the
Pledge Agreement to the extent perfection of such security interest can be
obtained by filing a Uniform Commercial Code financing statement or possession.

(b) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Financial Officer of the Borrower confirming compliance with
the conditions set forth in Sections 4.02(i) and (k).

(c) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate.

(d) Opinion of General Counsel to the Borrower. The Administrative Agent shall
have received a favorable written opinion (addressed to the Administrative Agent
and the Lenders and dated the Borrowing Date) of Mark D. Nielsen, Esq., General
Counsel to the Borrower, covering such other customary matters relating to the
Borrower, this Agreement or the Transactions as the Administrative Agent shall
reasonably request (and the Borrower hereby instructs such counsel to deliver
such opinion to the Lenders and the Administrative Agent).

(e) Opinion of Special New York Counsel to the Borrower. The Administrative
Agent shall have received a favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the Borrowing Date) of Skadden,
Arps, Slate, Meagher & Flom LLP, special New York Counsel to the Borrower,
covering such other customary matters relating to Frontier Communications ILEC
and the Pledge Agreement as the Administrative Agent shall reasonably request
(and the Borrower hereby instructs such counsel to deliver such opinion to the
Lenders and the Administrative Agent).

(f) Corporate Documents. The Administrative Agent shall have received (i) a
recently dated certificate as to the good standing of Frontier Communications
ILEC under the

 

-50-



--------------------------------------------------------------------------------

laws of its jurisdiction of formation, and (ii) a certificate of the secretary
or assistant secretary of Frontier Communications ILEC certifying (x) that
attached thereto are true and complete copies of (1) the certificate of
formation of Frontier Communications ILEC, and all amendments thereto, certified
as of a recent date by the appropriate Governmental Authority in its
jurisdiction of formation, (2) the limited liability company agreement or
operating agreement of Frontier Communications ILEC as in effect on the
Borrowing Date, and (3) the resolutions of the board of directors (or other
appropriate governing body) of Frontier Communications ILEC, authorizing the
execution, delivery and performance of the Pledge Agreement, and (y) as to the
incumbency and genuineness of the signature of each officer of Frontier
Communications ILEC executing Loan Documents.

(g) No Material Indebtedness. Immediately after giving effect to the
Transactions and the consummation of the Acquisition, the Acquired Companies
shall not have any material indebtedness for borrowed money other than Debt
Obligations, indebtedness of the Acquired Companies permitted to be incurred by
them under the Purchase Agreement and Guarantees of indebtedness of the
Borrower.

(h) Consummation of Acquisition. The Acquisition shall be consummated pursuant
to the Purchase Agreement in all material respects, substantially concurrently
with the funding of the Initial Loans, without giving effect to any amendments,
express consents or express waivers by the Borrower thereto or modifications to
the provisions thereof that are materially adverse to the interests of Lenders
without the prior written consent of the Joint Lead Arrangers (such consent not
to be unreasonably withheld, conditioned or delayed) (it being understood and
agreed that any increase or reduction in the purchase price under the Purchase
Agreement of up to 10% shall not be deemed to be materially adverse to the
interests of Joint Lead Arrangers or the Lenders).

(i) No Material Adverse Effect. Since February 5, 2015, there shall not have
occurred any event, occurrence, development, state of facts, effect, condition
or change that, individually or in the aggregate, has had or is reasonably
likely to have, a Seller Material Adverse Effect (as defined in the Purchase
Agreement as in effect on the Effective Date).

(j) Financial Statements. The Joint Lead Arrangers shall have received
(i) audited combined statements of assets, liabilities and parent funding of the
Transferred Business (as defined in the Purchase Agreement) and related audited
combined statements of operations, cash flows and parent funding for the three
most recently completed fiscal years that have ended at least 90 days before the
Borrowing Date, (ii) unaudited combined statements of assets, liabilities and
parent funding of the Transferred Business and related unaudited combined
statements of operations, cash flows and parent funding for each subsequent
fiscal quarter (other than the fourth fiscal quarter of any fiscal year) that
have ended at least 45 days before the Borrowing Date and (iii) a pro forma
consolidated balance sheet and related pro forma consolidated statement of
income of the Borrower and its subsidiaries as of and for the twelve-month
period ending on the last day of the most recently completed four-fiscal quarter
period for which financial statements are required to be received pursuant to
clauses (i) and (ii) above, prepared after giving effect to the Transactions and
the consummation of the Acquisition as if the Transactions and the Acquisition
had occurred as of such date (in the case of such balance sheet) or at the
beginning of such period (in the case of such statement of income).

(k) Representations and Warranties. The Specified Purchase Agreement
Representations and the Specified Representations shall be true and correct in
all material respects as of the Borrowing Date (except in the case of any such
representations and warranty

 

-51-



--------------------------------------------------------------------------------

that expressly relates to an earlier given date or period, in which case such
representation and warranty shall be true and correct in all material respects
as of the respective earlier date or respective period, as the case may be).

(l) Fees. The Administrative Agent, the Lenders (other than any Defaulting
Lender) and the Joint Lead Arrangers shall have received payment of all fees as
the Borrower shall have agreed to pay on or prior to the Borrowing Date to the
Administrative Agent, any Lender or any Joint Lead Arranger in connection
herewith, including the reasonable and documented fees and expenses of Cahill
Gordon & Reindel LLP, special New York counsel to JPMorgan Chase Bank, N.A., in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the other Loan Documents (to the extent that statements in
reasonable detail for such fees and expenses have been delivered to the Borrower
at least two (2) Business Days prior to the Borrowing Date) (or the Borrower
shall have authorized the Administrative Agent to deduct such amounts from the
proceeds of the Initial Loans).

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with the Administrative Agent and each Lender
that, after the Borrowing Date and so long as this Agreement shall remain in
effect or the principal of or interest on any Loan (or any portion thereof), or
any other expenses or amounts payable hereunder (other than contingent
obligations in respect of which no claim has been made), shall be unpaid, the
Borrower will:

SECTION 5.01 Existence; Businesses and Properties.

(a) Preserve and maintain, cause each of the Principal Subsidiaries to preserve
and maintain, and cause each other Subsidiary to preserve and maintain, (i) its
legal existence (except, with respect to any Subsidiary other than a Principal
Subsidiary, to the extent failure to do so would not be reasonably expected to
result in a Material Adverse Effect) and (ii) rights and franchises (except to
the extent failure to do so would not be reasonably expected to result in a
Material Adverse Effect); provided that the legal existence of any Principal
Subsidiary may be terminated if such termination is not disadvantageous to the
Administrative Agent or any Lender;

(b) continue to own (directly or indirectly) all of the outstanding shares of
common stock of each Principal Subsidiary, except in connection with an Asset
Exchange;

(c) comply, and cause each of the Subsidiaries to comply with all applicable
laws, rules, regulations and orders, including all Environmental Laws, except
where the failure to do so would not reasonably be expected to result in a
Material Adverse Effect;

(d) maintain in effect and enforce policies and procedures reasonably designed
to achieve compliance by the Borrower, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws, the FCPA and
applicable Sanctions;

(e) pay, and cause each of the Subsidiaries to pay, before any such amounts
become delinquent, (i) all Taxes imposed upon it or upon its property, and
(ii) all claims (including claims for labor, materials, supplies, or services)
that would, if unpaid, become a Lien upon its property, in each case, except to
the extent (x) the validity or amount thereof is being disputed in good faith,
and the Borrower or applicable Subsidiary has maintained adequate reserves with
respect thereto, or (y) the failure to so pay would not be reasonably expected
to cause a Material Adverse Effect;

 

-52-



--------------------------------------------------------------------------------

(f) keep, and cause each of the Subsidiaries to keep, proper books of record and
account, containing complete and accurate entries of all material financial and
business transactions of the Borrower and such Subsidiary in all material
respects;

(g) continue to carry on, and cause each Principal Subsidiary to continue to
carry on, substantially the same type of business as the Borrower or such
Principal Subsidiary conducted as of the Effective Date or other business
reasonably related ancillary, similar, complementary or synergistic thereto or a
reasonable extension, development or expansion thereof, except for changes in
such business that result from an Asset Exchange; and

(h) maintain or cause to be maintained insurance with financially sound and
reputable insurers, or self-insurance, with respect to its properties and
business and the properties and business of the Subsidiaries against loss or
damage of the kinds customarily insured against by reputable companies in the
same or similar businesses, such insurance to be of such types and in such
amounts (with such deductible amounts) as is customary for such companies under
similar circumstances;

provided that the foregoing shall not limit the right of the Borrower or any of
its Subsidiaries to engage in any transaction not otherwise prohibited by
Section 6.02, 6.03 or 6.04.

SECTION 5.02 Financial Statements, Reports, Etc. In the case of the Borrower,
furnish to the Administrative Agent:

(a) as soon as available and in any event within 110 days after the end of each
fiscal year, consolidated balance sheets and the related statements of income
and cash flows of the Borrower and its Subsidiaries (the Borrower and its
Subsidiaries being collectively referred to as the “Companies”) as of the close
of such fiscal year (which requirement shall be deemed satisfied by the delivery
of the Borrower’s Annual Report on Form 10-K (or any successor form) for such
year), all audited by KPMG LLP or other independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
to the effect that such consolidated financial statements fairly present in all
material respects the financial condition and results of operations of the
Companies on a consolidated basis in accordance with GAAP consistently applied;

(b) within 65 days after the end of each of the first three fiscal quarters of
each fiscal year, consolidated balance sheets and related statements of income
and cash flows of the Companies as of the close of such fiscal quarter and the
then elapsed portion of the fiscal year (which requirement shall be deemed
satisfied by the delivery of the Borrower’s Quarterly Report on Form 10-Q (or
any successor form) for such quarter), each certified by a Financial Officer as
fairly presenting in all material respects the financial condition and results
of operations of the Companies on a consolidated basis in accordance with GAAP
consistently applied, subject to the absence of footnotes and normal year-end
audit adjustments;

(c) concurrently with any delivery of financial statements under paragraph
(a) or (b) of this Section 5.02, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred that is continuing
and, if a Default has occurred that is continuing, specifying the details
thereof and any action taken or proposed to be taken with respect thereto and
(ii) setting forth reasonably detailed calculations (including with respect to
any pro forma effect given to a Material Transaction) demonstrating compliance
with Section 6.07 as of the last day of the most recent fiscal quarter covered
by such financial statements;

 

-53-



--------------------------------------------------------------------------------

(d) promptly after the same become publicly available, copies of all financial
statements, reports and proxy statements mailed to the Borrower’s public
shareholders generally, and copies of all registration statements (other than
those on Form S-8) and Form 8-K’s (to the extent that such Form 8-K’s disclose
actual or potential adverse developments with respect to the Borrower or any of
its Subsidiaries that constitute, or would reasonably be expected to constitute,
a Material Adverse Effect) filed with the SEC or any national securities
exchange;

(e) promptly after (i) the occurrence thereof, notice of any ERISA Termination
Event or “prohibited transaction,” as such term is defined in Section 4975 of
the Code, with respect to any Plan that results, or would reasonably be expected
to result, in a Material Adverse Effect, which notice shall specify (in
reasonable detail) the nature thereof and the Borrower’s proposed response
thereto, and (ii) actual knowledge thereof, copies of any notice of PBGC’s
intention to terminate or to have a trustee appointed to administer any Plan;
and

(f) promptly following any request therefor from time to time, such other
information regarding its operations, business affairs and financial condition,
or compliance with the terms of this Agreement, as the Administrative Agent or
any Lender (through the Administrative Agent) may reasonably request.

Documents required to be delivered pursuant to Section 5.02(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) filed for public availability on the SEC’s
Electronic Data Gathering and Retrieval System, (ii) on which the Borrower posts
such documents, or provides a link thereto at www.frontier.com; (iii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which the Administrative Agent has access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall notify the Administrative Agent (by
telecopier, electronic mail or such other manner permitted pursuant to
Section 9.01) of the posting of any such documents. The Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Borrower represents and warrants that either (i) it and any Subsidiary has
no registered or publicly traded securities outstanding, or (ii) it files its
financial statements with the SEC and/or makes its financial statements
available to potential holders of its 144A securities. Accordingly, the Borrower
hereby (x) authorizes the Administrative Agent to make available to
Public-Siders the financial statements to be provided under Section 5.02(a) and
(b) above and, unless the Borrower promptly notifies the Administrative Agent
otherwise (provided that such documents have been provided to the Borrower and
its counsel for review a reasonable period of time prior thereto), the Loan
Documents, and (y) agrees that at the time such financial statements are
provided hereunder, they shall already have been made available to holders of
its securities. The Borrower will not request that any other material be posted
to Public-Siders without expressly representing and warranting to the
Administrative Agent in writing that such materials do not constitute material
non-public information with respect to any of the Borrower, its Subsidiaries or
their respective securities within the meaning of the federal securities laws or
that the Borrower has no outstanding publicly traded securities, including 144A
securities. In no event shall the Administrative Agent post compliance
certificates or budgets to Public-Siders.

 

-54-



--------------------------------------------------------------------------------

SECTION 5.03 Litigation and Other Notices. Furnish to the Administrative Agent
prompt written notice of the following upon any Financial Officer of the
Borrower becoming aware thereof:

(a) any Event of Default or Default, specifying (in reasonable detail) the
nature and extent thereof and the corrective action (if any) proposed to be
taken with respect thereto;

(b) the filing or commencement of, or any written notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Borrower or any
of the Subsidiaries that would reasonably be expected to result in a Material
Adverse Effect; and

(c) any development with respect to the Borrower or any Subsidiary that has
resulted in, or would reasonably be expected to result in, a Material Adverse
Effect.

SECTION 5.04 Maintaining Records. Maintain all financial records in accordance
with GAAP (or in form permitting financial statements conforming with GAAP to be
derived therefrom) and, upon reasonable notice, permit the Administrative Agent
and each Lender to visit and inspect the financial records of the Borrower at
reasonable times and to make extracts from and copies of such financial records,
and permit any representatives designated by the Administrative Agent or any
Lender to discuss the affairs, finances and condition of the Borrower with the
appropriate officers thereof and, with the Borrower’s consent (which shall not
be unreasonably withheld), the independent accountants therefor (and the
Borrower shall be afforded the opportunity to participate in such discussion
with such independent accountants); provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 5.04 and the
Administrative Agent shall not exercise such rights more than once during any
calendar year; provided, further, that, when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing, upon reasonable notice
and as often as reasonably requested, at any time during normal business hours.
Notwithstanding anything to the contrary in this Section 5.04, neither the
Borrower nor any of its Subsidiaries will be required to disclose, permit the
inspection, examination or making of extracts, or discussion of, any documents,
information or other matters that (i) constitute non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or applicable Lenders (or any of their respective
designated representatives or independent contractors) is then prohibited by
law, rule or regulation or any agreement binding on the Borrower or any of its
Subsidiaries or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work-product.

SECTION 5.05 Use of Proceeds. Use the proceeds of the Loans solely for the
purposes described in Section 3.10. No Borrowing, use of proceeds or other
transaction contemplated by the Transactions will violate Anti-Corruption Laws,
the FCPA or applicable Sanctions.

SECTION 5.06 Collateral Documents. Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, and other
documents), that the Administrative Agent may reasonably request, to satisfy the
Collateral Requirement and to cause the Collateral Requirement to be and remain
satisfied (with respect to any assets that are required to constitute Collateral
at the time of such request pursuant to this Agreement), all at the expense of
the Borrower and provide to the Administrative Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Collateral Documents.

 

-55-



--------------------------------------------------------------------------------

SECTION 5.07 CoBank Equity.

(a) So long as CoBank is a Lender hereunder, the Borrower will acquire equity in
CoBank in such amounts and at such times as CoBank may require in accordance
with CoBank’s Bylaws and Capital Plan (as each may be amended from time to
time), except that the maximum amount of equity that the Borrower may be
required to purchase in CoBank in connection with the Loans made by CoBank
hereunder may not exceed the maximum amount permitted by CoBank’s Bylaws and
Capital Plan at the time this Agreement is entered into. The Borrower
acknowledges receipt of a copy of (i) CoBank’s most recent annual report
available prior to the Effective Date, and if more recent, CoBank’s latest
quarterly report available prior to the Effective Date, (ii) CoBank’s Notice to
Prospective Stockholders as in effect prior to the Effective Date and
(iii) CoBank’s Bylaws and Capital Plan as in effect prior to the Effective Date,
which describe the nature of all of the Borrower’s stock and other equities in
CoBank acquired in connection with its patronage loan from CoBank (the “CoBank
Equities”) as well as capitalization requirements, and agrees to be bound by the
terms thereof.

(b) Each party hereto acknowledges that CoBank’s Bylaws and Capital Plan (as
each may be amended from time to time upon notice to the Borrower) shall govern
(x) the rights and obligations of the parties with respect to the CoBank
Equities and any patronage refunds or other distributions made on account
thereof or on account of the Borrower’s patronage with CoBank, (y) the
Borrower’s eligibility for patronage distributions from CoBank (in the form of
CoBank Equities and cash) and (z) patronage distributions, if any, in the event
of a sale of a participation interest. CoBank reserves the right to assign or
sell participations in all or any part of its Loans or Commitments on a
non-patronage basis.

(c) Each party hereto acknowledges that CoBank has a statutory first lien
pursuant to the Farm Credit Act of 1971 (as amended from time to time) on all
CoBank Equities that the Borrower may now own or hereafter acquire, which
statutory lien shall be for CoBank’s sole and exclusive benefit. The CoBank
Equities shall not constitute security for the Obligations due to any other
Lender. To the extent that any of the Loan Documents create a Lien on the CoBank
Equities or on patronage accrued by CoBank for the account of the Borrower
(including, in each case, proceeds thereof), such Lien shall be for CoBank’s
sole and exclusive benefit and shall not be subject to pro rata sharing
hereunder. Neither the CoBank Equities nor any accrued patronage shall be offset
against the Obligations except that, in the event of an Event of Default, CoBank
may elect to apply the cash portion of any patronage distribution or retirement
of equity to amounts due under this Agreement. The Borrower acknowledges that
any corresponding tax liability associated with such application is the sole
responsibility of the Borrower. CoBank shall have no obligation to retire the
CoBank Equities upon any Event of Default, Default or any other default by the
Borrower or at any other time, either for application to the Obligations or
otherwise.

ARTICLE VI

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender and the Administrative Agent
that, after the Borrowing Date and so long as this Agreement shall remain in
effect or the principal of or interest on any Loan (or any portion thereof), or
any other expenses or amounts payable hereunder (other than contingent
obligations in respect of which no claim has been made), shall be unpaid, it
will not:

SECTION 6.01 Liens; Restrictions on Sales of Receivables. Create, incur, assume,
or suffer to exist, or permit any of the Subsidiaries to create, incur, assume,
or suffer to exist, any Lien on any of its property now owned or hereafter
acquired to secure any Indebtedness of the Borrower or any such Subsidiary, or
sell or assign any accounts receivable in connection with a financing or
factoring

 

-56-



--------------------------------------------------------------------------------

transaction (other than in the ordinary course of business), other than:
(a) Liens listed on Schedule 2 on the Effective Date and Liens securing any
Indebtedness incurred to refinance, refund, renew or extend any Indebtedness
secured by Liens listed on Schedule 2 to the extent not increasing the principal
amount thereof except by the amount of accrued and unpaid interest and premium
thereon and reasonable fees and expense in connection with such refinancing,
refunding, renewal or extension so long as the Liens securing such Indebtedness
shall be limited to all or part of the same property that secured the
Indebtedness refinanced, refunded, renewed or extended (and improvements on and
proceeds from such property); (b) pledges or deposits to secure the utility
obligations of the Borrower incurred in the ordinary course of business;
(c) Liens upon or in property now owned or hereafter acquired to secure
Indebtedness incurred (i) solely for the purpose of financing the acquisition,
construction, lease or improvement of such property; provided that such
Indebtedness shall not exceed the fair market value of the property being
acquired, constructed, leased or improved or (ii) to refinance, refund, renew or
extend any Indebtedness described in subclause (i) above to the extent not
increasing the principal amount thereof except by the amount of accrued and
unpaid interest and premium thereon and reasonable fees and expense in
connection with such refinancing, refunding, renewal or extension so long as the
Liens securing such Indebtedness shall be limited to all or part of the same
property that secured the Indebtedness refinanced, refunded, renewed or extended
(and improvements on and proceeds from such property); (d) Liens on the assets
of any Person merged or consolidated with or into (in accordance with
Section 6.04) or acquired by the Borrower or any Subsidiary that were in effect
at the time of such merger, consolidation or acquisition and Liens securing any
Indebtedness incurred to refinance, refund, renew or extend any Indebtedness
secured by Liens described in this clause (d) to the extent not increasing the
principal amount thereof except by the amount of accrued and unpaid interest and
premium thereon and reasonable fees and expense in connection with such
refinancing, refunding, renewal or extension so long as the Liens securing such
Indebtedness shall be limited to all or part of the same property that secured
the Indebtedness refinanced, refunded, renewed or extended (and improvements on
and proceeds from such property); (e) Liens for Taxes, assessments and
governmental charges or levies, which are not yet due or are which are being
contested in good faith by appropriate proceedings; (f) Liens securing
Indebtedness of the Borrower or any Subsidiary to the Rural Electrification
Administration or the Rural Utilities Service (or any successor to any such
agency) in an aggregate principal amount outstanding at any time not to exceed
$50,000,000; (g) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, suppliers’ or other like Liens arising in the ordinary course of
business relating to obligations not overdue for a period of more than 60 days
or which are bonded or being contested in good faith by appropriate proceedings;
(h) pledges or deposits in connection with workers’ compensation laws or similar
legislation or to secure public or statutory obligations; (i) Liens or deposits
to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business; (j) easements, rights
of way, restrictions and other encumbrances incurred which, in the aggregate, do
not materially interfere with the ordinary conduct of business; (k) restrictions
by Governmental Authorities on the operations, business or assets of the
Borrower or its Subsidiaries that are customary in the Borrower’s and its
Subsidiaries’ businesses; (l) sales of accounts receivable pursuant to, and
Liens existing or deemed to exist in connection with, any Securitization
Transactions; provided that the aggregate principal amount of all such
Securitization Transactions shall not at any time exceed $300,000,000; (m) other
Liens (other than on the assets and/or equity interests of Frontier North and/or
its Subsidiaries) securing Indebtedness in an aggregate principal amount, when
aggregated, without duplication, with the principal amount of Indebtedness of
Subsidiaries outstanding pursuant to Section 6.08(a)(iii), not to exceed
$500,000,000 at any one time outstanding; (n) Liens (other than on the assets
and/or equity interests of Frontier North and/or its Subsidiaries) securing
Indebtedness of the Borrower and its Subsidiaries incurred to finance the
Acquisition (other than the Initial Loans) (“Verizon Acquisition Debt”) so long
as such Liens equally and ratably secure the Obligations pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent; (o) Liens securing Indebtedness incurred pursuant to the
Existing Credit Agreements; (p) Liens created under the Loan Documents securing
the Secured Obligations; (q) Liens

 

-57-



--------------------------------------------------------------------------------

securing any letter of credit facility or similar facility of the Borrower or
any of its Subsidiaries in an aggregate principal amount outstanding at any time
not to exceed $75,000,000, so long as such Liens equally and ratably secure the
Obligations pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent; and (r) Liens on the assets and/or
equity interests of Frontier North and/or any of its Subsidiaries that secure
Indebtedness of the Borrower or any of its Subsidiaries in an aggregate
principal amount not to exceed $250,000,000 less the amount of Indebtedness
incurred pursuant to Section 2.21; provided that the Borrower or any Subsidiary
may create, incur, assume or suffer to exist other Liens (in addition to Liens
excepted by the foregoing clauses (a) through (r)) on its assets (other than the
assets and/or equity interests of Frontier North) so long as (i) such Liens
equally and ratably secure the Obligations pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and (ii) the time
of any incurrence of Indebtedness secured by Liens in reliance on this proviso,
the sum of (without duplication) (x) the aggregate principal amount of all such
Indebtedness secured by Liens in reliance on this proviso, plus (y) the
aggregate principal amount of Indebtedness of the Borrower and its Subsidiaries
secured by Liens in reliance on clause (n), (o) or (p) above, plus (z) the
aggregate principal amount of Indebtedness of Subsidiaries outstanding pursuant
to Section 6.08(a) (other than clauses (i) through (iv) of Section 6.08(a)),
shall not exceed the Maximum Priority Amount at such time.

SECTION 6.02 Ownership of the Principal Subsidiaries. Sell, assign, pledge, or
otherwise transfer or dispose of any shares of common stock, voting stock, or
stock convertible into voting or common stock of any Principal Subsidiary,
except (a) to another Subsidiary, (b) in connection with an Asset Exchange,
(c) pursuant to Section 6.01(m) and Section 6.01(o) (to the extent an equal and
ratable pledge is required under any Existing Credit Agreement as a result of
any such pledge pursuant to Section 6.01(m)), or (d) pursuant to any Collateral
Document; provided that the Borrower may pledge any shares of common stock,
voting stock, or stock convertible into voting or common stock of any Principal
Subsidiary so long as such pledge equally and ratably secures the Obligations
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent.

SECTION 6.03 Asset Sales. Except in connection with an Asset Exchange, sell or
permit any Principal Subsidiary to sell, assign, or otherwise dispose of
telecommunications assets (whether in one transaction or a series of
transactions), if the net, after-tax proceeds thereof are used by the Borrower
or any Subsidiary to prepay (other than a mandatory prepayment in accordance
with the terms of the applicable governing documents, including pursuant to any
put provision) Indebtedness incurred after the Effective Date which Indebtedness
has a maturity later than the Maturity Date (other than (a) bridge or other
financings incurred in connection with an asset purchase or sale, including
acquisition indebtedness or indebtedness of an acquired entity, or
(b) indebtedness incurred to refinance indebtedness outstanding as of or prior
to the Borrowing Date).

SECTION 6.04 Mergers. Merge or consolidate with, or sell, assign, lease, or
otherwise dispose of (whether in one transaction or a series of transactions)
all or substantially all of its assets (whether now owned or hereafter
acquired), except in connection with an Asset Exchange, to any Person, or permit
any Principal Subsidiary to do so, except that (a) any Subsidiary may merge or
consolidate with or, subject to Section 6.03, sell, assign, lease, or otherwise
dispose of assets to the Borrower or any other Subsidiary, (b) any Subsidiary
may merge or consolidate with any other Person so long as the surviving entity
is or becomes a Subsidiary and (c) the Borrower may merge or consolidate with
any other Person; provided that, (i) in the case of clause (c) above,
immediately after giving effect thereto, no Event of Default or a Default shall
have occurred and be continuing and (ii) in any such case of any such merger or
consolidation to which the Borrower is a party, either the Borrower is the
surviving entity or the surviving entity (if not the Borrower) has a
consolidated net worth (as determined in accordance with GAAP) immediately
subsequent to such merger or consolidation at least equal to the Consolidated
Net Worth of the Borrower immediately prior to such merger or consolidation and
expressly

 

-58-



--------------------------------------------------------------------------------

assumes the obligations of the Borrower hereunder; provided, further, that,
notwithstanding the foregoing, the Borrower and any of the Principal
Subsidiaries may sell, assign, lease, or otherwise dispose assets in the
ordinary course of business and may sell, assign, lease, or otherwise dispose of
worn out or obsolete equipment on a basis consistent with good business
practices.

SECTION 6.05 Restrictions on Dividends.

(a) Enter into or permit any Principal Subsidiary to enter into any contract or
agreement (other than with a governmental regulatory authority having
jurisdiction over the Borrower or such Principal Subsidiary) restricting the
ability of such Principal Subsidiary to pay dividends or make distributions to
the Borrower in any manner that would impair the ability of the Borrower to meet
its present and future obligations hereunder, other than customary restrictions
relating to dividends set forth in any Collateral Documents or in any pari passu
pledge thereof that are substantially similar in all material respects to such
restrictions set forth in any Collateral Document or that are otherwise
reasonably satisfactory to the Administrative Agent.

(b) In the case of the Borrower only, declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, in each case if any Event of Default has occurred and is continuing at the
time of such action or will result therefrom (but excluding the payment of
dividends declared and announced by the board of directors of the Borrower at a
time when no Event of Default existed).

SECTION 6.06 Transactions with Affiliates. Except in connection with an Asset
Exchange, sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates (or permit any of its Subsidiaries to do any of the
foregoing), except that the Borrower or any Subsidiary may engage in any of the
foregoing transactions (to the extent not otherwise prohibited hereunder) (i) on
terms and conditions not materially less favorable to the Borrower or such
Subsidiary than would reasonably be expected to be obtained on an arm’s-length
basis from unrelated third parties for a comparable transaction, (ii) as
otherwise may be required by any Federal or state Governmental Authority,
(iii) so long as such transactions are not materially disadvantageous to the
Borrower, (iv) so long as such transactions are solely among the Borrower and/or
one or more of its Subsidiaries (or an entity that becomes a Subsidiary of the
Borrower as a result of such transaction) (or any combination thereof), or
(v) that are Disclosed Matters.

SECTION 6.07 Financial Ratio. Permit the Leverage Ratio as of the last day of
any fiscal quarter to be greater than 4.5 to 1.0.

SECTION 6.08 Subsidiary Indebtedness.

(a) Permit any Subsidiary to enter into, directly or indirectly, issue, incur,
assume or Guarantee any Indebtedness unless (A) the Obligations are Guaranteed
by such Subsidiary on a pari passu basis pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and (B) at the
time of any incurrence of such Indebtedness, the sum of (without duplication)
(x) the aggregate outstanding principal amount of such Indebtedness of
Subsidiaries (including the principal amount of any Guarantee of the Obligations
but excluding Indebtedness permitted by clauses (i) through (v) below), plus
(y) the aggregate outstanding principal amount of Indebtedness of the Borrower
and its Subsidiaries secured by Liens in reliance on Section 6.01(n), 6.01(o) or
6.01(p) or the final proviso to Section 6.01, shall not exceed the Maximum
Priority Amount at such time, except (i) Indebtedness in effect at the time such
Subsidiary becomes a Subsidiary of the Borrower, so long as such Indebtedness
was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower (and any refinancing, refunding, renewal or extension
of such Indebtedness to the extent not increasing the

 

-59-



--------------------------------------------------------------------------------

principal amount thereof except by the amount of accrued and unpaid interest and
premium thereon and reasonable fees and expenses in connection with such
refinancing, refunding, renewal or extension), (ii) any Indebtedness in effect
as of the Effective Date that is listed on Schedule 3 (and any refinancing,
refunding, renewal or extension of such Indebtedness to the extent not
increasing the principal amount thereof except by the amount of accrued and
unpaid interest and premium thereon and reasonable fees and expenses in
connection with such refinancing, refunding, renewal or extension),
(iii) additional Indebtedness, when aggregated, without duplication, with the
principal amount of Indebtedness secured by Liens in reliance on
Section 6.01(m), not to exceed $500,000,000 in principal amount at any one time
outstanding, (iv) Indebtedness of a Subsidiary to the Borrower or another
Subsidiary and (v) Verizon Acquisition Debt, subject to compliance with
Section 6.01(n).

(b) Notwithstanding the foregoing, permit Frontier North and any of its
Subsidiaries to enter into, directly or indirectly, issue, incur, assume or
Guarantee any Indebtedness except (i) Indebtedness in effect at the time such
Subsidiary becomes a Subsidiary of Frontier North, so long as such Indebtedness
was not entered into solely in contemplation of such Person becoming a
Subsidiary of Frontier North (and any refinancing, refunding, renewal or
extension of such Indebtedness to the extent not increasing the principal amount
thereof except by the amount of accrued and unpaid interest and premium thereon
and reasonable fees and expenses in connection with such refinancing, refunding,
renewal or extension), (ii) any Indebtedness in effect as of the Effective Date
(and any refinancing, refunding, renewal or extension of such Indebtedness to
the extent not increasing the principal amount thereof except by the amount of
accrued and unpaid interest and premium thereon and reasonable fees and expenses
in connection with such refinancing, refunding, renewal or extension),
(iii) additional Indebtedness not to exceed $250,000,000 in principal amount at
any one time outstanding, (iv) Indebtedness of Frontier North or any of its
Subsidiaries to the Borrower or another of the Borrower’s Subsidiaries and
(v) Indebtedness issued, incurred, assumed or Guaranteed at any time when both
(x) the bridge loan commitments provided for in the Commitment Letter, dated as
of February 5, 2015, as amended by those certain Joinder Agreements, each dated
February 14, 2015, by and among J.P. Morgan Securities LLC, JPMorgan Chase Bank,
N.A., Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Citigroup Global Markets Inc. and the Borrower, have been terminated and (y) no
Indebtedness secured by a Lien on the assets or equity interests of Frontier
North pursuant to Section 6.01(p) is outstanding.

SECTION 6.09 Use of Proceeds; Anti-Corruption Laws; Sanctions. Request any
Borrowing or use, or permit its Subsidiaries or its or their respective
directors, officers, employees and agents to use, the proceeds of any Borrowing
(a) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person or in any Sanctioned Country or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

-60-



--------------------------------------------------------------------------------

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 7.01(a)) payable by
the Borrower under this Agreement or under any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
any waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or any waiver hereunder or thereunder, shall prove to have been
incorrect when made or deemed made in any material respect;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01(g) or Section 5.05 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in
Section 7.01(a), (b) or (d)) or any other Loan Document and such failure shall
continue unremedied for a period of 30 days after the earlier to occur of
(i) the Borrower obtaining knowledge thereof and (ii) the date that notice
thereof shall have been given to the Borrower by the Administrative Agent or the
Required Lenders;

(f) the Borrower or any Principal Subsidiary shall fail to make any payment of
any amount in respect of Indebtedness of the Borrower or such Principal
Subsidiary in an aggregate principal amount of $150,000,000 or more, when and as
the same shall become due and payable after giving effect to any applicable
grace periods;

(g) any breach by the Borrower or any of its Principal Subsidiaries of any
agreement or instrument relating to Indebtedness occurs that results in any
Indebtedness of any one or more of the Borrower and its Principal Subsidiaries
in an aggregate principal amount exceeding $150,000,000 becoming due prior to
its scheduled maturity or that enables or permits the holder or holders of any
such Indebtedness or any trustee or agent on its or their behalf to cause any
such Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, in each case
after giving effect to any applicable grace period and delivery of any
applicable required notice; or, as a result of any such breach, any such
Indebtedness shall be required to be prepaid (other than by a regularly
scheduled required prepayment, pursuant to any put right (or similar right) of
the holder thereof, or by the exercise by the Borrower or any Principal
Subsidiary of its right to make a voluntary prepayment) in whole or in part
prior to its stated maturity; or there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Principal
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as defined in such Swap Contract) under such Swap Contract as
to which the Borrower or any Principal Subsidiary is an Affected Party (as
defined in such Swap Contract) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than
$150,000,000; provided that this Section 7.01(g) shall not apply to any
(x) Indebtedness that becomes due as a result of a voluntary redemption,
repayment or refinancing of such Indebtedness effected in accordance with the
terms of the agreement governing such Indebtedness and which is not prohibited
by this Agreement, or (y) Indebtedness that is mandatorily prepayable or
redeemable prior to the scheduled maturity thereof with the proceeds of the
issuance of capital stock, the incurrence of other Indebtedness or

 

-61-



--------------------------------------------------------------------------------

the sale or other disposition of any assets, so long as such Indebtedness that
has become due is so prepaid or redeemed with such net proceeds required to be
used to prepay such Indebtedness when due (or within any applicable grace
period) and such event shall not have otherwise resulted in an event of default
with respect to such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any of its
Principal Subsidiaries or its debts, or of a substantial part of its assets,
under any Federal or state bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Principal Subsidiaries or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed,
undischarged or unstayed for a period of 60 or more days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any of its Principal Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal or state bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 7.01(h), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Principal Subsidiaries or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $150,000,000 (to the extent not paid, fully bonded or covered by
insurance or a third party indemnity) shall be rendered against the Borrower or
any of its Subsidiaries or any combination thereof and the same shall remain
undischarged, unvacated or undismissed for a period of 60 consecutive days
during which execution shall not be effectively stayed (by reason of pending
appeal or otherwise), or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any of its
Subsidiaries to enforce any such judgment and such action shall not have been
stayed;

(k) a Plan shall fail to maintain the minimum funding standard required by
Section 412(a) of the Code for any plan year or a waiver of such standard is
sought or granted under Section 412(c), or a Plan is or shall have been
terminated or the subject of termination proceedings under ERISA, or the
Borrower or an ERISA Affiliate has incurred a liability to or on account of a
Plan under Section 4062, 4063, 4064, 4201 or 4204 of ERISA, and there shall
result from any such event or events a Material Adverse Effect;

(l) a Change in Control shall occur; or

(m) after execution thereof, (i) any material provisions of any Collateral
Document shall cease to be in full force and effect, or the Borrower or Frontier
Communications ILEC shall so assert in writing, or (ii) any Lien required hereby
that is created by any Collateral Document shall cease to be enforceable and of
the same effect and priority purported to be created thereby, or the Borrower or
Frontier Communications ILEC shall so assert in writing, in each case, for any
reason other than (x) pursuant to the terms hereof and thereof including as a
result of a transaction not prohibited under this Agreement or (y) the failure
of the Administrative Agent or the Collateral Agent to maintain possession of
any certificates representing or evidencing the Collateral actually delivered to
it;

 

-62-



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (h) or (i) of this
Section 7.01, the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

ARTICLE VIII

AGENCY

SECTION 8.01 Administrative Agent and Collateral Agent. Each of the Lenders
hereby irrevocably appoints JPMorgan Chase Bank, N.A. to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Each of the Secured Parties hereby irrevocably appoints and
authorizes the Collateral Agent to act as the agent of (and to hold any security
interest created by the Collateral Documents for and on behalf of or on trust
for) such Secured Party for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by the Borrower or any of its Subsidiaries to
secure any of the Obligations and to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms of
any Loan Document, together with such powers and discretion as are reasonably
incidental thereto. Without limiting the generality of the foregoing, the
Lenders hereby expressly authorize the Administrative Agent and the Collateral
Agent to (i) execute any and all documents (including releases) with respect to
the Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Collateral Documents and (ii) negotiate, enforce or the settle any claim, action
or proceeding affecting the Lenders in their capacity as such and, in each case,
acknowledge and agree that any such action by the Administrative Agent and/or
Collateral Agent shall bind the Lenders.

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Collateral Agent and the Lenders, and the Borrower shall not have
rights as a third party beneficiary of any of such provisions except with
respect to a successor Administrative Agent and/or Collateral Agent and the
terms of Section 8.03. The Person serving as the Administrative Agent and the
Collateral Agent hereunder shall have the same rights and powers and obligations
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Administrative Agent and/or the Collateral Agent. The
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent and/or the Collateral Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent and/or the
Collateral Agent hereunder and without any duty to account therefor to the
Lenders.

 

-63-



--------------------------------------------------------------------------------

Each of the Administrative Agent and the Collateral Agent shall not have any
duties or obligations in its capacity as such except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, neither the Administrative Agent nor the Collateral Agent:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any discretionary action that, in its opinion or
the opinion of its counsel, may expose the Administrative Agent to liability or
that is contrary to any Loan Document or applicable law; and

(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

Neither the Administrative Agent nor the Collateral Agent shall be liable to the
Lenders for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent and/or the
Collateral Agent, as applicable, shall believe in good faith shall be necessary,
under the circumstances as provided in Section 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent and/or the Collateral Agent shall not be responsible to
the Lenders for or have any duty to the Lenders to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance by any other party
hereto of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence, value or
sufficiency of the Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent and/or the
Collateral Agent.

The Administrative Agent and/or the Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur

 

-64-



--------------------------------------------------------------------------------

any liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent and/or the Collateral Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by them, and shall not be liable for any action taken or
not taken by them in accordance with the advice of any such counsel, accountants
or experts.

Each of the Administrative Agent and the Collateral Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent or the Collateral Agent, as applicable. The Administrative
Agent, the Collateral Agent and any such sub-agent may perform any and all of
their respective duties and exercise their respective rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent, the Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent and the Collateral Agent.

Each of the Administrative Agent and the Collateral Agent may at any time give
notice of its resignation to the Lenders and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right to appoint
a successor, which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank with an office in New York, New York and which shall
be reasonably acceptable to the Borrower. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent and/or Collateral Agent
gives notice of its resignation, then the retiring Administrative Agent and/or
Collateral Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent and/or Collateral Agent meeting the qualifications set
forth above; provided that, if the Administrative Agent and/or the Collateral
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent and/or Collateral Agent, as applicable, shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Collateral Agent on behalf of
any of the Secured Parties under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security until such time
as a successor Collateral Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent and/or the Collateral Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent and/or Collateral Agent as provided for above in
this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent and/or Collateral Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and/or Collateral
Agent, and the retiring Administrative Agent and/or Collateral Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
and/or Collateral Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s and/or Collateral Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent and/or Collateral Agent, their respective sub-agents, as
applicable and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
and/or Collateral Agent was acting as Administrative Agent and/or Collateral
Agent.

 

-65-



--------------------------------------------------------------------------------

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates and their respective securities) as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents. The Administrative Agent and/or the Collateral Agent may,
without any further consent of any Lender, enter into (i) a Permitted First Lien
Intercreditor Agreement in connection with any Indebtedness not prohibited
hereby that is to be secured by Liens permitted pursuant to Section 6.01 that
are contemplated or required to be pari passu with any Liens securing the
Obligations and/or (ii) a Permitted Junior Intercreditor Agreement in connection
with any Indebtedness not prohibited hereby that is to be secured by Liens
permitted pursuant to Section 6.01 that are contemplated or required to be
junior to any Liens securing the Obligations. Any Intercreditor Agreement
entered into by the Administrative Agent and/or Collateral Agent in accordance
with the terms of this Agreement shall be binding on the Secured Parties.

To the extent required by any applicable law (as determined in good faith by the
Administrative Agent), the Administrative Agent may withhold from any payment to
any Lender under any Loan Document an amount equivalent to any applicable
withholding Tax. Without limiting or expanding the provisions of Section 2.14,
each Lender shall, and does hereby, indemnify the Administrative Agent against,
and shall make payable in respect thereof within 30 days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of any Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
paragraph. The agreements in this paragraph shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

SECTION 8.02 Bookrunners, Etc. Anything herein to the contrary notwithstanding,
none of the bookrunners, arrangers, syndication agents or documentation agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

 

-66-



--------------------------------------------------------------------------------

SECTION 8.03 Collateral and Guaranty Matters; Enforcement.

The Lenders irrevocably agree that any Lien on any property granted to or held
by the Administrative Agent or the Collateral Agent under any Loan Document
shall be automatically released (i) upon termination of the Commitments and
payment in full in cash of all Obligations (other than contingent
indemnification obligations not yet accrued and payable), (ii) if such Lien is
no longer required to be granted to secure the Obligations pursuant to the terms
of this Agreement, or (iii) subject to the last proviso to Section 9.02(b), if
the release of such Lien is approved, authorized or ratified in writing by the
Required Lenders. The Lenders irrevocably agree that each of the Administrative
Agent and the Collateral Agent is irrevocably authorized to release any Lien on
any property granted to or held by the Administrative Agent or the Collateral
Agent under any Loan Document in connection with the exercise of remedies
hereunder or under any other Loan Document so long as any proceeds thereof are
shared in accordance with Section 2.15(b), subject to the Intercreditor
Agreements.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or, unless this Agreement requires that
the Lien securing the Obligations be senior or pari passu, subordinate its
interest in particular types or items of property pursuant to this Section 8.03.
In each case as specified in this Section 8.03, the Administrative Agent and/or
the Collateral Agent will promptly (and each Lender irrevocably authorizes the
Administrative Agent and the Collateral Agent to), at the Borrower’s expense,
execute and deliver to the Borrower or applicable Subsidiary such documents as
the Borrower may reasonably request to evidence the release or subordination of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents; provided, that prior to any such request, the Borrower
shall have in each case delivered to the Administrative Agent a certificate of a
Financial Officer of the Borrower providing certifications with respect to such
release or subordination as the Administrative Agent or Collateral Agent may
reasonably request.

By its acceptance of the benefits of this Agreement and the other Loan
Documents, each Lender agrees that no Lender shall have any right individually
to enforce or seek to enforce this Agreement or the other Loan Documents or to
realize upon any collateral or other security given to secure the payment and
performance of any of the Secured Obligations.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone or as otherwise provided in
Section 9.01(b), all notices, requests, demands and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier, as follows:

(i) if to the Borrower, to it at Frontier Communications Corporation, 401
Merritt 7, Norwalk, CT 06851, Attention of Treasurer (Telecopier
No. 203-614-4602; Telephone No. 203-614-5708; Electronic Mail:
john.gianukakis@ftr.com), with a copy to Frontier Communications Corporation,
401 Merritt 7, Norwalk, CT 06851, Attention of General Counsel (Telecopier
No. 203-614-4651; Telephone No. 203-614-5050; Electronic Mail:
mark.nielsen@ftr.com);

 

-67-



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Road, Ops Building 2, 3rd Floor, Newark, Delaware 19713-2107,
Attention of Neer Reibenbach (Telephone No: 302-634-1678; Electronic Mail:
neer.reibenbach@jpmorgan.com); and

(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Any notices and other communication to any Lenders, prospective Lenders,
Participants or prospective Participants or, to the extent such disclosure is
otherwise permitted, to any other Person through an electronic system such as an
Internet or intranet website that provides for access to data protected by
passcodes or other security system shall be made subject to the acknowledgement
and acceptance by such Person that such communication is being disseminated or
disclosed on a confidential basis (on terms substantially the same as set forth
in Section 9.12 or otherwise reasonably acceptable to the Administrative Agent
and the Borrower), which shall in any event require “click through” or other
affirmative actions on the part of the recipient to access such communication.

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto (or, in the case of any such change by a Lender, by
notice to the Borrower and the Administrative Agent).

 

-68-



--------------------------------------------------------------------------------

SECTION 9.02 Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or, as applicable, any Subsidiary
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent for the benefit of the Lenders and/or the
Collateral Agent for the benefit of the Secured Parties; provided, however, that
the foregoing shall not prohibit (i) the Administrative Agent or the Collateral
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent or Collateral Agent,
as applicable) hereunder and under the other Loan Documents, (ii) any Lender
from exercising setoff rights in accordance with Section 9.08, or (iii) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to the Borrower or any
Subsidiary under any Debtor Relief Law.

(b) Amendments. None of this Agreement or any provision hereof or any provision
of the other Loan Documents may be waived, amended or modified except (x) as
provided in Section 2.18, 2.19 or 2.21 or (y) pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that, without the consent of each Lender directly and
adversely affected thereby, no such agreement shall do any of the following (it
being understood and agreed that this proviso shall not apply to (1) a waiver,
extension, postponement or reduction of any default interest, (2) a waiver or
extension of Defaults or Events of Default (other than pursuant to
Section 7.01(a) or (b)), (3) a waiver, extension, postponement or reduction of
any mandatory prepayment (or modification of any defined term relating thereto)
or (4) an amendment, waiver or other modification to any financial covenant
hereunder (or any defined term used therein) or Section 5.02(a), (b) or (c) even
if the effect of such amendment, waiver or other modification would be to reduce
the rate of interest on any Loan or to reduce any fee payable hereunder):

(i) increase the Commitment of any Lender;

(ii) reduce the principal amount of any Loan owed to any Lender or reduce the
rate of interest thereon, or reduce any fees payable hereunder to any Lender,

(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder to any Lender, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, or

 

-69-



--------------------------------------------------------------------------------

(iv) change Section 2.15(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby (it being understood that transactions
contemplated pursuant to Section 2.18, 2.19, 2.20, 2.21 or 9.04(b)(v) shall not
be deemed to alter such pro rata sharing of payments);

provided, further, that no such agreement shall (A) change any of the provisions
of this Section 9.02(b) or the percentage in the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that such consent of each Lender
shall not be required for amendments as provided in Section 2.18, 2.19 or 2.21),
(B) change any of the provisions of Section 2.15(b) relating to the order of
payments, without the written consent of each Lender, (C) release all or
substantially all of the Collateral required to be subject to a Lien securing
the Obligations pursuant to the terms of this Agreement, without the written
consent of each Lender (unless such release is in connection with the grant of a
Lien on replacement Collateral to secure the Obligations, in which case only the
consent of the Required Lenders shall be required) or (D) amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
(including pursuant to Section 2.17) without the prior written consent of the
Administrative Agent. Notwithstanding the foregoing, no consent with respect to
any amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of any Defaulting Lender except to the extent
required pursuant to Section 2.17(a).

Notwithstanding anything to the contrary herein or in any other Loan Document,
without the consent of any Lender, the Borrower and the Administrative Agent may
(I) enter into any amendment, supplement or modification of any Loan Document,
or enter into any new agreement or instrument, (w) to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties (including entering into and/or modifying any Intercreditor
Agreement in connection with other Indebtedness not prohibited hereunder that is
or is contemplated to be subject to a Lien permitted by Section 6.01 (subject to
any restrictions set forth herein as to the priority of any such Lien relative
to any Lien securing, or required to be granted to secure, the Obligations)),
(x) as required by local law or to comply with advice from local counsel to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law or any Loan Document, (y) to otherwise enhance the rights or
benefits of any Lender under any Loan Document or (z) in the case of the any
Collateral Document, to reaffirm or modify any Collateral Document (i) to add a
new class of secured creditors in accordance with the terms thereof, (ii) to
release any lien securing any other series of Indebtedness in accordance with
the terms thereof or (iii) to release any Lien securing the Obligations in
accordance with Section 8.03 and (II) enter into any amendment, supplement or
modification of any Loan Document to cure any ambiguity, omission, mistake,
defect or inconsistency, to correct any typographical error or other manifest
error in any Loan Document or to effect administrative changes of a technical or
immaterial nature.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable documented (in
reasonable detail) out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (but limited, in the case of legal fees and expenses, to the
reasonable and documented fees, charges and disbursements of a single primary
external counsel, and, if necessary, of a single local counsel in each
applicable jurisdiction, in each case, selected by the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all reasonable
documented (in reasonable

 

-70-



--------------------------------------------------------------------------------

detail) out-of-pocket expenses incurred by the Administrative Agent or any
Lender (but limited, in the case of legal fees and expenses, to the reasonable
and documented fees, charges and disbursements of a single primary external
counsel for the Administrative Agent and Lenders, and, if necessary, of a single
local counsel in each applicable jurisdiction for the Administrative Agent and
Lenders, in each case, selected by the Administrative Agent (plus one additional
counsel in the event of a conflict of interest)) (A) in connection with any
amendments, modifications or waivers of the provisions of this Agreement or of
the other Loan Documents or (B) in connection with the enforcement or protection
of its rights (x) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (y) in connection with
the Loans made, including all such out-of-pocket expenses (subject to the
foregoing limitations with respect to legal fees and expenses) incurred during
any workout, restructuring or negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Joint Lead Arranger and
each Lender and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and reasonable and
documented out-of-pocket expenses (but limited, in the case of legal fees and
expenses, to the reasonable and documented fees, charges and disbursements of a
single counsel for all such Indemnitees taken as a whole, and, if necessary, of
a single local counsel in each applicable jurisdiction for the Indemnitees, in
each case, selected by the Administrative Agent (plus one additional counsel in
the event of a conflict of interest), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any of its Controlled Related Parties or (y) result from a
claim brought by the Borrower against an Indemnitee for material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. This Section 9.03(b)
shall not apply with respect to Taxes other than any Taxes that represent losses
or damages arising from any non-Tax claim. As used in this Section 9.03, a
“Controlled Related Party” of an Indemnitee means (1) any Controlling Person or
Controlled Affiliate of such Indemnitee, (2) the respective directors, officers,
or employees of such Indemnitee or any of its Controlling Persons or Controlled
Affiliates and (3) the respective agents or representatives of such Indemnitee
or any of its Controlling Persons or Controlled Affiliates, in the case of this
clause (3), acting on behalf of or at the instructions of such Indemnitee,
Controlling Person or such Controlled Affiliate; provided that each reference to
a Controlling Person, Controlled Affiliate, director, officer or employee in
this sentence pertains to a Controlling Person, Controlled Affiliate, director,
officer or employee involved in the structuring, arrangement, negotiation or
syndication of the credit facility evidenced by this Agreement.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable

 

-71-



--------------------------------------------------------------------------------

unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this paragraph (c) are several obligations.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Indemnitee shall assert against the Borrower or its Related
Parties and the Borrower shall not assert against any Indemnitee, and each
Indemnitee and the Borrower hereby waives, any claim on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated hereby or thereby, any Loan or
the use of the proceeds thereof; provided that nothing contained in this
sentence shall limit the Borrower’s indemnity obligations to the extent set
forth in Section 9.03(b). No Indemnitee referred to in paragraph (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, other than damages that are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Controlled
Related Parties.

(e) Payments. All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.

SECTION 9.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender (except as
expressly contemplated by and in accordance with clause (ii) of the first
proviso to Section 6.04), and no Lender may assign or otherwise transfer any of
its rights or obligations hereunder except (i) to an assignee in accordance with
the provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Loans at the time owing to it) to any Person;
provided that any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

 

-72-



--------------------------------------------------------------------------------

(A) in the case of an assignment of the entire remaining amount of the
Commitments or Loans, as applicable, at the time owing to the assigning Lender
or in the case of an assignment to a Lender or an Affiliate of a Lender, no
minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
principal amount of the Commitment of the assigning Lender or the principal
outstanding balance of the Loans of the assigning Lender, as applicable, subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default pursuant to Section 7.01(a), (b), (h) or
(i) has occurred and is continuing, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitments or Loan, as
applicable, assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default pursuant to
Section 7.01(a), (b), (h) or (i) has occurred and is continuing at the time of
such assignment or (y) such assignment is to a Lender or an Affiliate of a
Lender; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required except in the case of an assignment by a
Lender to an Affiliate of such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and any tax forms or documentation required to be delivered under
Section 2.14(e).

(v) Assignment to the Borrower. Any Lender may assign all or any portion of its
Loans to the Borrower but only if:

(A) no Event of Default has occurred or is continuing or would result therefrom;

(B) such assignment is made pursuant to open market purchase;

(C) any such Loans shall be immediately and permanently cancelled immediately
upon acquisition thereof by the Borrower; and

 

-73-



--------------------------------------------------------------------------------

(D) the Borrower may not use proceeds from loans under the Revolving Credit
Facility to purchase Loans and at the time of such assignment, there must be at
least $500,000,000 of unborrowed commitments under the Revolving Credit
Facility; provided that this clause (D) shall not be applicable if, immediately
after giving effect to such assignment and cancellation, all Obligations (other
than contingent indemnification obligations not yet accrued and payable) shall
have been paid in full and any commitment of any Lender hereunder to extend
credit to the Borrower shall have terminated or expired.

(vi) No Assignment to Certain Persons. No such assignment shall be made (A) to a
natural person, (B) to any Defaulting Lender or any of its Subsidiaries (or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this Section 9.04(b)(vi)) or (C) except in
accordance with Section 2.20 or Section 9.04(b)(v), to the Borrower or its
Subsidiaries.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 2.13 and Section 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph (b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York, New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

 

-74-



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that directly and adversely affects such Participant or
described in the second proviso to Section 9.02(b) that would require the
consent of all Lenders. Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Section 2.13
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Sections 2.12,
2.14 and 9.08 (subject to the requirements and limitations of those Sections and
Section 2.16, and it being understood that the documentation required under
Section 2.14(e) shall be delivered solely to the participating Lender) as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amount of (and stated interest on) each Participant’s interest in Commitments
and/or the Loans held by it (the “Participant Register”). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of the participation in question for all purposes of this Agreement,
notwithstanding notice to the contrary; provided that no Lender shall have the
obligation to disclose all or a portion of the Participant Register (including
the identity of the Participant or any information relating to a Participant’s
interest in any Loans or other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary in connection with
a Tax audit or other proceeding to establish that any loans or other obligations
are in registered form for U.S. federal income tax purposes.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.12 and Section 2.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent (not to be
unreasonably withheld or delayed).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid (other than
contingent obligations in respect of which no claim has been made) and so long
as the Commitments have not expired or terminated. The provisions of
Section 2.12, Section 2.13, Section 2.14 and Section 9.03 shall survive and
remain in full force and effect regardless of the consummation of the
Transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

 

-75-



--------------------------------------------------------------------------------

SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page to this Agreement by
electronic transmission shall be effective as delivery of an original executed
counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that, in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and its Affiliates
under this Section 9.08 are in addition to other rights and remedies (including
other rights of setoff) that such Lender or its Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

-76-



--------------------------------------------------------------------------------

SECTION 9.09 Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

(b) Submission to Jurisdiction. The parties hereto irrevocably and
unconditionally submit, for themselves and their property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. The parties hereto irrevocably and unconditionally waive,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as

 

-77-



--------------------------------------------------------------------------------

defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) (and, in
the case of any non-ordinary course disclosure under this clause (b), the
disclosing party shall use its reasonable efforts to inform the Borrower thereof
prior to any such disclosure and, in any event, shall promptly inform the
Borrower thereof, in each case to the extent legally permitted to do so), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (in which case the disclosing party shall use its
reasonable efforts to inform the Borrower thereof prior to any such disclosure
and, in any event, shall promptly inform the Borrower thereof, in each case to
the extent legally permitted to do so), (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent or any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries and other than information pertaining to this Agreement of the type
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry; provided that, in the case of
information received from the Borrower or any of its Subsidiaries after the
Effective Date, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 9.13 USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), such Lender may be
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with said Patriot Act.

 

-78-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FRONTIER COMMUNICATIONS CORPORATION By:  

/s/ John Jureller

Name:   John Jureller Title:   Executive Vice President and Chief Financial
Officer

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By:  

/s/ John G. Kowalczuk

Name:   John G. Kowalczuk Title:   Executive Director

 



--------------------------------------------------------------------------------

LENDER

 

JPMORGAN CHASE BANK, N.A.

By:  

/s/ John G. Kowalczuk

Name:   John G. Kowalczuk Title:   Executive Director

 



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:  

/s/ David H. Strickert

Name:   David H. Strickert Title:   Managing Director

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Ross MacIntyre

Name:   Ross MacIntyre Title:   Managing Director & Vice President

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Christopher R. Lee

Name:   Christopher R. Lee Title:   Vice President

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

LENDER CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:  

/s/ VIPUL DHADDA

Name:   VIPUL DHADDA Title:   AUTHORIZED SIGNATORY By:  

/s/ Michaela Kenny

Name:   Michaela Kenny Title:   Authorized Signatory

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch, as a Lender By:  

/s/ Anca Trifan

Name:   Anca Trifan Title:   Managing Director By:  

/s/ Peter Cucchiara

Name:   Peter Cucchiara Title:   Vice President

Signature Page to Term Loan Credit Agreement

Confidential



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ David Lim

Name:   David Lim Title:   Authorized Signatory



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING Inc. as a Lender By:  

/s/ Reagan Philipp

Name:   Reagan Philipp Title:   Authorized Signatory

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

Royal Bank of Canada, as a Lender By:  

/s/ Edward Valderrama

Name:   Edward Valderrama Title:   Authorized Signatory

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender By:  

/s/ Tanya Crossley

Name:   Tanya Crossley Title:   Managing Director By:  

/s/ Kestrina Budina

Name:   Kestrina Budina Title:   Director

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

MUFG Union Bank, N.A., as a Lender By:  

/s/ Matthew Antioco

Name:   Matthew Antioco Title:   Vice President

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

BNP Paribas, as a Lender By:  

/s/ Nicolas Rabier

Name:   Nicolas Rabier Title:   Managing Director By:  

/s/ Julien Pecoud-Bouvet

Name:   Julien Pecoud-Bouvet Title:   Vice President

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

Goldman Sachs Bank USA, as a Lender By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

Toronto Dominion (Texas) LLC, as a Lender By:  

/s/ SAVO BOZIC

Name:   SAVO BOZIC Title:   AUTHORIZED SIGNATORY

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

Compass Bank, as a Lender By:  

/s/ Raj Nambiar

Name:   Raj Nambiar Title:   Vice President

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

CoBank ACB, as a Lender By:  

/s/ Gary Franke

Name:   Gary Franke Title:   Vice President

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

Fifth Third Bank, as a Lender By:  

/s/ Valerie Schanzer

Name:   Valerie Schanzer Title:   Managing Director

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

KeyBank N.A., as a Lender By:  

/s/ Phil Muscato

Name:   Phil Muscato Title:   SVP Commercial Banking

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

First Commercial Bank, Ltd. New York Branch, as a Lender By:  

/s/ Bill Wang

Name:   Bill Wang Title:   SVP & General Manager By:  

 

Name:   Title:  

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

AMERICAN SAVINGS BANK, F.S.B., as a Lender By:  

/s/ Rian DuBach

Name:   Rian DuBach Title:   First Vice President

Signature Page to Term Loan Credit Agreement